Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 1 of 66




                 Exhibit 3
    Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 2 of 66
                                                                   CONFIDENTIAL




                        UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF NEW YORK




    Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., and PDV Holding, Inc.,
                                    Plaintiffs

                                        v.

               MUFG Union Bank, N.A. and GLAS Americas, LLC,
                               Defendants



                             19 Civ. No. 10023-KPF



___________________________________________________________________________




       In Response to the Expert Report of Allan Randolph Brewer-Carías

                                   May 1, 2020
          Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 3 of 66




                                                   TABLE OF CONTENTS

Academic Background ............................................................................................................. 1
Purpose of This Report ............................................................................................................. 1
Executive Summary .................................................................................................................. 1
Expert Report ............................................................................................................................ 5
I.       PROFESSOR BREWER-CARÍAS’S OPINION THAT THE GOVERNING
         DOCUMENTS ARE CONTRACTS OF NATIONAL INTEREST IS
         CONTRADICTED BY THE CONSTITUTIONAL CHAMBER’S BINDING
         PRECEDENT AND HIS OWN WRITINGS ................................................................ 6
          A.         Andrés Velásquez et al. Expressly Held That Contracts of National
                     Interest Are Only Those to Which the Republic Is a Party ............................ 7
          B.         Andrés Velásquez et al. Constitutes Legally Binding Precedent..................... 13
          C.         Brigitte Acosta Isasis Follows Andrés Velásquez et al. and Is Binding
                     Venezuelan Law .............................................................................................. 16
          D.
                                                                                                                   ...................... 20
II.      PROFESSOR BREWER-CARÍAS’S INTERPRETATION OF ARTICLE 150 OF
         THE CONSTITUTION CANNOT BE RECONCILED WITH THE PLAIN
         TEXT OF ARTICLES 187(9) AND 236(14) OF THE CONSTITUTION ................... 24
          A.         Professor Brewer-Carías’s Role as Drafter of Articles 150 and 151 of
                     the Constitution ............................................................................................... 24
          B.         Article 187(3) of the Constitution Does Not Grant the National
                     Assembly Power to Approve Contracts Concluded by PDVSA and Its
                     Subsidiaries, Let Alone the Entirety of the National Public
                     Administration ................................................................................................. 26
          C.         The Administrative Attachment of PDVSA to the Ministry of
                     Petroleum Reaffirms the Nature of PDVSA as an Entity Distinct and
                     Separate from the Republic ............................................................................. 28
III.     PROFESSOR BREWER-CARÍAS’S CONCLUSION THAT ANY CONTRACT
         ENTERED INTO BY A DECENTRALIZED ENTITY WITHIN THE PUBLIC


                                                                     i
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 4 of 66




       ADMINISTRATION IS A PUBLIC INTEREST CONTRACT IS NOT
       SHARED BY PROMINENT VENEZUELAN SCHOLARS AND IS
       INCONSISTENT WITH PDVSA’S PRIOR DEBT PRACTICES .............................. 30
IV.    UNLIKE THE CONSTITUTIONAL CHAMBER’S DECISION IN ANDRÉS
       VELÁSQUEZ ET AL., THE NATIONAL ASSEMBLY RESOLUTIONS
       INVOKED BY PROFESSOR BREWER-CARÍAS ARE NOT BINDING LAW ....... 32
       A.     National Assembly Resolutions Cannot Supersede the Constitutional
              Chamber’s Interpretation of the Constitution and Venezuelan Law,
              and Do Not Have the Effect of Law ............................................................... 33
       B.     National Assembly Resolutions Are Not Laws and Are Insufficient
              Acts for the Purpose of Determining Whether a Contract Is a Contract
              of National Interest .......................................................................................... 34
       C.     The Resolutions on Which Professor Brewer-Carías Relies Do Not
              Support His Arguments .................................................................................. 37
              1.        The May 2016 Resolution .................................................................... 37
              2.        The September 2016 Resolution .......................................................... 38
              3.        The October 2019 Resolution ............................................................... 40
V.     THE CONTENTION THAT CONTRACTS OF NATIONAL INTEREST MAY
       BE ENTERED INTO BY THE PUBLIC ADMINISTRATION, EVEN WHERE
       THE REPUBLIC IS NOT A PARTY, UNDERMINES THE PUBLIC POLICY
       OF THE EXEMPTION IN THE FINANCIAL ADMINISTRATION LAW ............ 42
       A.     The Exemption of PDVSA’s Public Credit Agreements from Prior
              National Assembly Approval ......................................................................... 42
       B.     The Prohibitions on Pledges of Public Assets Contained in Articles
              104 and 105 of the Financial Administration Law Do Not Apply to
              PDVSA and Its Subsidiaries ............................................................................ 43
VI.    THE MAGNITUDE OR IMPACT OF A TRANSACTION IS NOT A VALID
       CRITERION OF CONTRACTS OF NATIONAL INTEREST .................................. 46
VII.   UNDER THE PRINCIPLE OF CONGRUENT FORMS, PDVSA’S PAST
       PRACTICE OF ACQUIRING LARGE ASSETS WITHOUT LEGISLATIVE



                                                           ii
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 5 of 66




       APPROVAL SHOWS NO APPROVAL WAS NECESSARY FOR THE
       PLEDGE ....................................................................................................................... 47
VIII. THE GOVERNING DOCUMENTS CANNOT BE CHARACTERIZED AS
      CONTRACTS OF NATIONAL INTEREST BECAUSE THEIR
      OBLIGATIONS ARE TO BE FULFILLED OUTSIDE OF VENEZUELA ................ 50
IX.    PROFESSOR BREWER-CARÍAS ACKNOWLEDGES THAT CONTRACTS
       OF NATIONAL INTEREST ARE ADMINISTRATIVE CONTRACTS, BUT
       DOES NOT CONSIDER THE LEGAL CONSEQUENCES OF THAT
       CIRCUMSTANCE ....................................................................................................... 51
X.     PUBLIC ORDER AND THE PRINCIPLE OF LEGITIMATE EXPECTATIONS ..... 52
       A.        Article 150 of the Constitution Contains a Rule of Public Order ................. 52
       B.        The Interplay of Public Order Rules, the Principle of Legitimate
                 Expectations, and Presumption of Legality ................................................... 53
XI.    THE GOVERNING CONTRACTS ARE NOT NULL AND VOID AB INITIO....... 54
       A.        The Governing Documents Are Not Void Ab Initio Under Article 150
                 or Any Other Aspect of Venezuelan Law ...................................................... 54
       B.

                          .................................................................................................................. 55
       C.        The Indenture Is Not Void Ab Initio for the Reasons Advanced by
                 Professor Brewer-Carías and the Plaintiffs in Light of Its Severability
                 Clause ............................................................................................................... 56
       D.        The Pledge Agreement Is Not Void or Voidable .......................................... 58
XII.   CONCLUSION ............................................................................................................. 59




                                                                  iii
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 6 of 66




The undersigned,                                   , hereby declares that the following is true and
correct:

                                     ACADEMIC BACKGROUND

§ 1.




                                     PURPOSE OF THIS REPORT

§ 2. I have been asked by Latham & Watkins LLP, legal counsel for MUFG Union Bank,
N.A. (the “Trustee”), in its capacity as Trustee, and GLAS Americas LLC (the “Collateral
Agent,” and together with the Trustee, collectively, the “Defendants”), in its capacity as
Collateral Agent, to render this new report (the “Rebuttal Report”) for the purpose of
analyzing in detail the expert report of Professor Allan Randolph Brewer-Carías, dated
March 16, 2020 (the “Brewer-Carías Expert Report”) submitted by Petróleos de
Venezuela, S.A. (“PDVSA”), PDVSA Petróleo, S.A., (“PDVSA Petróleo”), and PDV
Holding, Inc. (“PDV Holding,” and, together with PDVSA and PDVSA Petróleo, the
“Plaintiffs”), in the existing judicial proceedings between Plaintiffs and the Defendants. 2

                                        EXECUTIVE SUMMARY

§ 3. Professor Brewer-Carías sets forth several opinions in his report regarding the
interpretation of Venezuelan Law and its application to the Governing Documents. While
I agree with some of the assertions within the Brewer-Carías Expert Report about certain
aspects of Venezuelan Law, the principal opinions set forth in the Brewer-Carías Expert
Report are unsupported by legal precedent and contrary to scholarly analysis, including
Professor Brewer-Carías’s own published works.

§ 4. Professor Brewer-Carías argues that any contract entered into by an entity that is
part of the “National Public Administration” with a company not domiciled in Venezuela


1   Curriculum Vitae, Exhibit      -01. Included as an exhibit to this Rebuttal Report is a list of the
    materials I relied upon in preparing this report (Exhibit    -R-37). I have also relied upon materials
    reviewed when drafting                             (see Exhibit   -05).
2   Capitalized terms not otherwise defined within this Rebuttal Report shall have the meaning as set
    forth in                         .
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 7 of 66




must obtain prior authorization of the National Assembly. 3 According to him, because
PDVSA and PDVSA Petróleo are part of the National Public Administration, and
companies not domiciled in Venezuela were parties to the agreements, National
Assembly authorization was required for the Governing Documents. This opinion is
incorrect for several reasons.

§ 5. First, Professor Brewer-Carías’s opinion ignores nearly 80 years of Supreme Court
precedent interpreting Article 150 of the Constitution and preceding constitutional
rulings governing Contracts of National Interest, including the seminal 2002 decision in
Andrés Velásquez et al. That decision—which is binding—confirmed that only contracts
that include the Republic as a party can qualify as Contracts of National Interest.

§ 6. Professor Brewer-Carías’s attempts to minimize or call into question the
conclusions or precedential effect of Andrés Velásquez et al. and its progeny run counter to
the analyses of legal scholars who have considered this issue, including, most notably,
Professor Brewer-Carías himself. In his published writings over many years, Professor
Brewer-Carías has repeatedly acknowledged that Andrés Velásquez et al. is a binding
precedent that requires that the Republic be party to any Contract of National Interest. To
take just one example, in a book published in 2015, Professor Brewer-Carías wrote that
Andrés Velásquez et al. “reduced the category of ‘contracts of public interest’ (art. 150 C.) to
those signed by the Republic, the States, and the Municipalities accordingly, excluding
from such classification public contracts signed by autonomous institutes or national
public companies, such as PDVSA.”4 I cite and quote below other similar statements in
Professor Brewer-Carías’s publications, including publications cited in his expert report
itself.

§ 7. Second, the opinion that the category of Contracts of National Interest encompasses
contracts with any State entities within the “National Public Administration” contradicts
the express language of the Constitution. Indeed, the term “National Public
Administration” does not appear anywhere in the text of Articles 150, 187(9), or 236(14)
of the Constitution, as Professor Brewer-Carías’s opinion would suggest. Rather, as
explained in my Expert Report, Article 187(9) expressly refers to the “National Executive”



3   Brewer-Carías Expert Report, § 13.
4   Allan Randolph Brewer-Carías, Contratos Administrativos, Contratos Públicos, Contratos del Estado
    (2015) (emphasis added), Exhibit   -R-01, p. 316, n.16.

                                                 2
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 8 of 66




entering into Contracts of National Interest. “National Executive” and “National Public
Administration” are very different terms that cannot be conflated or confused.

§ 8. Third, Professor Brewer-Carías’s expansive interpretation of the Constitution and
Article 150 in particular leads to the unreasonable result that any contract—be it large or
small—concluded by PDVSA or its subsidiaries, or any other state corporation, with a
foreign company would qualify as a Contract of National Interest and demand approval
by the Legislature. That is not—and has never been—the case. As I discussed in
               , PDVSA has frequently entered into debt agreements and other contracts
with foreign companies without seeking or obtaining approval of the National Assembly.
Professor Brewer-Carías’s interpretation would significantly impair the ability of PDVSA,
its subsidiaries, and any other State Corporation to enter into contracts involving non-
Venezuelan entities or otherwise operate internationally. This interpretation is also
contrary to the opinion of other scholars.

§ 9. Fourth, Professor Brewer-Carías relies heavily on three National Assembly
resolutions that he claims show that the National Assembly “vigorously and publicly
opposed and categorically rejected the Exchange Offer.”

§ 10. The National Assembly resolutions on which Professor Brewer-Carías relies are
irrelevant for several reasons. The resolutions are not binding law, as Professor Brewer-
Carías acknowledges. They were not enacted in compliance with the procedures set forth
in the Constitution for the enactment of laws. Rather, the resolutions are political
interpretations and proclamations that lack the force of law. Moreover, the legislature
lacks the authority to override the binding constitutional interpretation established in
Andrés Velásquez et al. and other decisions of the Constitutional Chamber. Under Article
335 of the Constitution, the Constitutional Chamber is the “supreme and ultimate
interpreter” of the Constitution, and Constitutional rulings of the Constitutional Chamber
are “binding” on the other Chambers of the Supreme Tribunal of Justice and other courts
of the Republic. Finally, only the Venezuelan courts, and not the National Assembly, are
empowered to invalidate or nullify contracts.

§ 11. Professor Brewer-Carías’s description of these resolutions is also fundamentally
inaccurate. The first of these resolutions, issued in May 2016, does not address the
transactions in dispute in this case—namely, the 2020 Bond issuance. Moreover, that
resolution expressly recognized—consistent with the opinions in
and contrary to the opinions in the Brewer-Carías Expert Report—that the category of

                                            3
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 9 of 66




Contracts of National Interest applies only to those concluded by the “National
Executive,” which does not include state-owned companies such as PDVSA. The second
resolution Professor Brewer-Carías cites, adopted in September 2016, on its face did not
assert that the Governing Documents were Contracts of National Interest or that the 2020
Bonds or the Pledge violated the Constitution.



                  Finally, the National Assembly Resolution from October 2019 that
Professor Brewer-Carías cites was issued approximately three years after the Exchange
was concluded.

§ 12. Fifth, Professor Brewer-Carías’s arguments conflict with several other statutes and
Venezuelan legal principles, including (i) Articles 101(4), 104, and 105 of Venezuela’s
Financial Administration Law, (ii) the principle of congruent forms or parallel forms
(paralelismo de las formas), (iii) the principle (espoused by Professor Brewer-Carías himself
in his published work) that Contracts of National Interest are characterized in part by
satisfaction of all contractual obligations within Venezuela, and (iv) other aspects of the
Venezuelan Public Law regime.

§ 13. Finally, even if it were (incorrectly) found that the Governing Documents were
Contracts of National Interest, a Venezuelan court of law would still enforce these
contracts under the principle of legitimate expectations. Professor Brewer-Carías’s report
does not address why a court would not still enforce these agreements under the principle
of legitimate expectations.

§ 14. Professor Brewer-Carías’s contention that the Governing Documents are “invalid,
illegal, and null and void ab initio” is mistaken for several reasons. First, the Governing
Documents are not Contracts of National Interest, and so cannot be considered void or
voidable pursuant to Article 150.

                                                                                  . As
such, the Governing Documents cannot be considered contracts that are “void ab initio,”
for contracts void ab initio cannot be rectified.



5   Memorandum from Jose Ignacio Hernández (Aug. 28, 2019) (“Hernández Memorandum”),
    Exhibit -87, p. 52.

                                             4
       Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 10 of 66




§ 15. Moreover, the Governing Documents have express severability clauses that protect
them from being invalidated in whole, so that void provisions may be severed, and the
remaining provisions may be preserved. Here, both the Plaintiffs’ and Professor Brewer-
Carías’s objections to the Indenture revolve around the promise—made by PDVSA in the
Indenture—to pledge a controlling interest in CITGO Holding Inc.’s (“CITGO Holding”)
shares as collateral, and not the terms of the Exchange in general. As such, even assuming
that the Pledge violates Venezuelan Law (it does not), the rest of the Indenture’s
provisions would still remain in force.

§ 16. As for the Pledge Agreement, Professor Brewer-Carías’s argument that this
agreement was void ab initio without legislative approval is also incorrect. That is because,
for the purpose of the Pledge Agreement, it was the consent of a foreign company—PDV
Holding Inc.—and not PDVSA, whose consent was essential to pledge CITGO Holding’s
shares.

                                      Therefore, the Pledge cannot be considered void ab
initio under Article 150 of the Constitution.

                                          EXPERT REPORT

§ 17. In this Rebuttal Report, I will detail the opinions within the Brewer-Carías Expert
Report that I share as well as those that are erroneous applications of Venezuelan Law to
the Governing Documents. In doing so, I will present the reasons—based on Venezuelan
Law—on which I ground my disagreement with the contents of the Brewer-Carías Expert
Report.

§ 18. My analysis will focus, in this precise order, on (i) the Constitutional Chamber’s
decision in the Andrés Velásquez et al.6 case and the ensuing line of case law; (ii) the correct
interpretation of Article 150 of the Constitution; (iii) the implications of the National
Assembly’s Resolutions invoked in the Brewer-Carías Expert Report; (iv) the purpose and
scope of the exemption provided for in Article 101(4) of the Financial Administration
Law;7 (v) the magnitude or impact of a contract as an inadmissible criterion to identify a


6   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 2241 (Sept. 24, 2002)
    (“Andrés Velásquez et al.”), Exhibit -07.
7   Organic Law of the Financial Administration of the Public Sector, art. 101(4), Official Gazette
    N° 6210 Extraordinary (Dec. 30, 2015) (“Financial Administration Law”), Exhibit     -30, p. 82.

                                                  5
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 11 of 66




Contract of National Interest; (vi) the interplay between the approval of Contracts of
National Interest and the principle of congruent forms; (vii) the legal consequences that
derive from characterizing a Contract of National Interest as an administrative contract;
(viii) the legal relevance of the place in which the obligations arising from the Governing
Documents are to be fulfilled; (ix) the validity under Venezuelan Law of the choice of law
made in the Governing Documents; (x) the interplay between the principles of public
order and legitimate expectations; and (xi) the validity of the Governing Documents.

§ 19. I have prepared this Rebuttal Report in Caracas, Venezuela, where I live and work.
Due to the quarantine decreed more than six weeks ago, as well as an acute shortage of
gasoline and little if any public transportation, I have been unable to go to the office on a
regular basis in order to have access to my legal library. My staff has similarly been unable
to get to our office. In addition, during the last few weeks the website of the Supreme
Tribunal of Justice has been down. These circumstances have greatly limited my ability
to conduct the legal research needed to prepare this rebuttal report. Accordingly, I
respectfully reserve the right to provide additional relevant authorities to which I may
later gain access. In addition, I reserve the right to address any issues raised in Professor
Brewer-Carías’s rebuttal report and any other subsequent submissions in this litigation.

I.      PROFESSOR BREWER-CARÍAS’S OPINION THAT THE GOVERNING
        DOCUMENTS ARE CONTRACTS OF NATIONAL INTEREST IS
        CONTRADICTED BY THE CONSTITUTIONAL CHAMBER’S BINDING
        PRECEDENT AND HIS OWN WRITINGS

§ 20. In this section, I will address the arguments contained in the Brewer-Carías Expert
Report dealing with the Constitutional Chamber’s decisions in the Andrés Velásquez et al.
and Brigitte Acosta Isasis8 cases.

§ 21. In his report, Professor Brewer-Carías (i) dismisses the holding of the
Constitutional Chamber in Andrés Velásquez et al., arguing that the Constitutional
Chamber did not state that one of the key requirements for Contracts of National Interest
is that the Republic be a party to it, and (ii) argues that Andrés Velásquez et al. is not binding
law. Not only do I firmly disagree with these assertions, but they directly conflict with



8    Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 618 (July 20, 2016)
     (“Brigitte Acosta Isasis”), Exhibit -08.

                                                  6
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 12 of 66




Professor Brewer-Carías’s own conclusions in his prior published writings, and the
interpretations of other prominent Public Law scholars in Venezuela.

§ 22. Having concluded in his expert report that Andrés Velásquez et al. did not hold that
Contracts of National Interest may only be entered into by the Republic, Professor Brewer-
Carías opines




                         .

        A.      Andrés Velásquez et al. Expressly Held That Contracts of National Interest
                Are Only Those to Which the Republic Is a Party

§ 23. Professor Brewer-Carías puts forth an incorrect analysis in which he asserts that
although Andrés Velásquez et al. is binding with regard to its holding partially nullifying
Article 80 of the Financial Administration Law, it is not binding as to the definition of
Contracts of National Interest.9 He further concludes that the Constitutional Chamber in
Andrés Velásquez et al. did not hold that only contracts to which the Republic is a party may
qualify as Contracts of National Interest, notwithstanding the clear language of that
decision. 10

§ 24. Respectfully, I disagree: Andrés Velásquez et al. is binding precedent as to both the
definition of Contracts of National Interest and the anullment of Article 80 of the Financial
Administration Law, and plainly holds that only contracts to which the Republic is a party
may qualify as Contracts of National Interest.

§ 25. As discussed in further detail below, Professor Brewer-Carías, while expressing
disagreement with the holding of Andrés Velásquez et al., has acknowledged that the
decision is binding law and that it held the Republic has to be a party for a contract to
qualify as a Contract of National Interest. Professor Brewer-Carías has also explicitly
acknowledged in past writings that the implication of the Andrés Velásquez et al. decision

9    Brewer-Carías Expert Report, §§ 109–10. Plaintiffs use the term “contracts in the national public
     interest” throughout their Lawsuit. In this report, I use the term “Contracts of National Interest”
     to refer to all such contracts.
10   Id. §§ 105–06.

                                                   7
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 13 of 66




is that contracts entered into by PDVSA cannot be Contracts of National Interest. He has
consistently said this in multiple publications over more than a decade, including as
recently as 2017, and all of those publications came after the decision in the Lucía Antillano
case.11 I am not aware of any book or article by Professor Brewer-Carías that questions
these conclusions.

§ 26. Importantly, in his published works, Professor Brewer-Carías repeatedly
interpreted Andrés Velásquez et al. in the same manner that I do. In Professor Brewer-
Carías’s own words:

         [In Andrés Velásquez et al.,] [t]he Constitutional Chamber of the Supreme
         Tribunal of Justice, as the highest and last interpreter of the Constitution . . .
         , established a binding interpretation, and reduced the category of ”contracts
         of public interest” (art. 150 C.) to those signed or concluded by the Republic,
         the States, and the Municipalities, thus, excluding from such a classification
         those contracts concluded by autonomous institutes or national public
         enterprises such as PDVSA.

         The central argument of the Chamber’s decision referred to the issue of
         prior parliamentary authorization in relation to the public debt contracts
         signed by the Republic, the States, and the Municipalities. 12



11   As discussed below, while Professor Brewer-Carías argues in his report that the holding in Andrés
     Velásquez et al. was modified in the Constitutional Chamber’s 2003 Lucía Antillano decision, most
     of Professor Brewer-Carías’s prior works in which he interprets Andrés Velásquez et al. as binding
     precedent holding that the Republic is a necessary party to Contracts of National Interest were
     published after the 2003 Lucía Antillano decision.
12   Allan Randolph Brewer-Carías, Nuevas Consideraciones Sobre el Régimen Jurídico de los Contratos del
     Estado en Venezuela, in VIII J ORNADAS INTERNACIONALES DE DERECHO ADMINISTRATIVO ALLAN
     RANDOLPH BREWER-CARÍAS (2006) (emphasis added), Exhibit            -R-02, p. 3, n.11.
     Professor Brewer-Carías reaffirmed this criterion in four subsequent articles or books: (i) Allan
     Randolph Brewer-Carías, Sobre los Contratos del Estado en Venezuela, in 6 REVISTA MEXICANA
     STATUM REI ROMANAE DE DERECHO ADMINISTRATIVO (2011), Exhibit                  -R-03, p. 4; (ii) Allan
     Randolph Brewer-Carías, La Contratación Pública en Venezuela, in TRATADO GENERAL DE LOS
     CONTRATOS PÚBLICOS (2013), Exhibit             -R-04, p. 4; (iii) Allan Randolph Brewer-Carías,
     Administrative Law in Venezuela (2015), Exhibit       -R-05, pp. 132–33; and, (iv) Allan Randolph
     Brewer-Carías, Sobre las Nociones de Contratos Administrativos, Contratos De Interés Público, Servicio

                                                     8
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 14 of 66




§ 27. Further, according to a recent article by Professor Brewer-Carías published in 2017:

         Having reduced the notion of “public interest contracts” to only those
         signed by the Republic, States, and Municipalities, and consequently,
         reduced the notion of “national public interest contracts” and to those signed only
         by the Republic, the most notorious consequence of the decisions of [Brigitte
         Acosta Isasis and Andrés Velásquez et al.] is—that articles 150, 151, 187.9, 236.14
         and 247 of the Constitution do not apply to public contracts concluded by these
         decentralized national public entities, for example, the Central Bank of
         Venezuela, autonomous institutes and state companies . . . .13

§ 28. Notably, three of the works by Professor Brewer-Carías that he cites in his Expert
Report actually reached that same conclusion. In the first work, originally published in
2013, and reedited in 2015, Administrative Law in Venezuela, Professor Brewer-Carías
summarized the contents of the Andrés Velásquez et al. decision as follows: “Thus, public
contracts entered into by a national public corporation or a national public enterprise, according
to this Supreme Court interpretation, cannot be considered ’national public interest contracts’
pursuant to Article 150 of the Constitution.”14

§ 29. In the second work, published in 2015, Contratos Administrativos, Contratos Públicos,
Contratos del Estado (translated as “Administrative Contracts, Public Contracts, State
Contracts“), Professor Brewer-Carías affirmed—contrary to the conclusions in the
Brewer-Carías Expert Report—that Andrés Velásquez et al. “established a binding
interpretation and reduced the category of ’contracts of public interest’ (art. 150 C.) to those
signed or agreed to by the Republic, the States, and the Municipalities accordingly, excluding from
such classification public contracts signed by autonomous institutes or national public companies,
such as PDVSA.”15



     Público, Interés Público y Orden Público, y su Manipulación Legislativa y Jurisprudencial (2019), Exhibit
        -R-06, p. 86.
13   Allan Randolph Brewer-Carías, La Mutación de la Noción de Contratos de Interés Público Nacional
     Hecha Por la Sala Constitucional, para Cercenarle a la Asamblea Nacional sus Poderes de Control Político
     en Relación con la Actividad Contractual de la Administración Pública y sus Consecuencias, in 151–52
     REVISTA DE DERECHO PÚBLICO (2017) (emphasis added), Exhibit              -67, p. 390.
14   Brewer-Carías, Administrative Law, supra note 12 (emphasis added), Exhibit            -R-05, pp. 132–33.
15   Brewer-Carías, Contratos Administrativos, supra note 4, (emphasis added), Exhibit           -R-01, p. 316,
     n.16.

                                                       9
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 15 of 66




§ 30. In the third work, published in 2011, Sobre los Contratos del Estado en Venezuela
(translated as “On State Contracts in Venezuela”), Professor Brewer-Carías wrote:

         [T]he Constitutional Chamber [in Andrés Velásquez et al.] inconveniently
         restricted this notion of ‘public interest contract’ of article 150 of the
         Constitution, [to include] only those contracts signed by the Republic,
         States and Municipalities in which a national, state and municipal public
         interest is involved; being excluded from the denomination of the public
         contracts signed by the autonomous institutes or companies of the State; [a]
         doctrine that we do not share.

         On the contrary, in our opinion, contracts signed for instance by national
         autonomous institutes or national State-owned companies should be
         deemed “national public interest contracts” pursuant to article 150 of the
         Constitution. The opposite does not make sense and would lead [one] to
         consider—in agreement with the doctrine of the Supreme Tribunal—that,
         for example, a contract concluded by Petróleos de Venezuela (PDVSA)
         could not be considered a national public interest contract; and this, we
         insist, makes no sense at all. Despite this mistaken doctrine, however, and
         without a doubt, such a contract is a public interest contract; in other words,
         a national public interest contract concluded by a state-owned public entity;
         concretely by a State-owned company or a state legal entity of private law.16

§ 31. Although Professor Brewer-Carías does cite two of these works in his report, 17 he
does not cite the aforementioned passages, with the sole exception of the final paragraph
quoted above.18 In light of his writings cited above, Professor Brewer-Carías has been one
of the clearest and most unequivocal commentators in support of the key proposition
made in my Expert Report: according to Andrés Velásquez et al., the Republic must be a
party for the contract to be a Contract of National Interest.


16   Brewer-Carías, Sobre los Contratos, supra note 12, Exhibit         -R-03, p. 4 (emphasis added). As
     Professor Brewer-Carías correctly points out, state and municipal contracts can also be subject to
     legislative approval pursuant to Article 150.
17   Brewer-Carías Expert Report, §§ 33, 115, 119, 126 (citing Brewer-Carías, Administrative Law, supra
     note 12, Exhibit    -R-05); id. § 114 (citing Brewer-Carías, Sobre los Contratos, supra note 12, Exhibit
         -R-03).
18   Id.

                                                     10
          Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 16 of 66




§ 32. Professor Badell Madrid, a prominent Venezuelan Public Law scholar, is in accord:

          The condition that the contract be entered into by the Republic is established by
          the . . . judgment [in the Andrés Velásquez et al. case] on more than one
          occasion . . . .

          [Thus,] contracts of national public interest . . . must be entered into by the
          Republic, through the competent bodies of the National Executive . . . .19

§ 33. Professor Brewer-Carías correctly identified in his 2017 article, La Mutación de la
Noción de Contratos de Interés Público Nacional hecha por la Sala Constitucional, para Cercenarle
a la Asamblea Nacional sus Poderes de Control Político en Relación con la Actividad Contractual
de la Administración Pública y sus Consecuencias (translated as “The Alteration of the Notion
of of National Public Interest Contracts Made By the Constitutional Chamber to Deprive
the National Assembly of Its Political Oversight Powers in Relation to the Contractual
Activity of the Public Administration and Its Consequences”), two critical legal
consequences stemming from the Andrés Velásquez et al. holding that apply directly to
contracts entered into by PDVSA and its subsidiaries:

     a.   According to Professor Brewer-Carías, “the consequence of the indicated
          jurisprudential interpretation is that public contracts signed by . . . state companies, like
          Petróleos de Venezuela S.A. and its subsidiary companies, may be freely entered into
          with States or foreign official entities or with companies not domiciled in
          Venezuela, and even transfer to them without being it necessary to obtain authorization
          from the National Assembly.”20

     b. Another legal consequence of Andrés Velásquez et al., according to Professor Brewer-
        Carías, is that “[in] public contracts signed by public national entities . . . such as
        Petróleos de Venezuela S.A. and its subsidiary companies, [it] can be freely
        established that the applicable law is some foreign law and that the applicable jurisdiction
        may be that of the courts of any other State or that of arbitral tribunals.” 21


19   Rafael Badell Madrid, Sobre la Inmunidad de Jurisdicción y la Procedencia de Cláusulas Arbitrales en los
     Contratos de Interés Público Nacional, in 2 CONGRESO INTERNACIONAL DE DERECHO ADMINISTRATIVO
     HOMENAJE AL PROF. LUIS H. FARÍAS MATA (2006) (emphasis added), Exhibit              -70, p. 159.
20   Brewer-Carías, La Mutación, supra note 13 (emphasis added), Exhibit         -67, p. 390.
21   Id. at p. 391 (emphasis added).

                                                     11
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 17 of 66




§ 34. These two legal consequences stem from the holding in Andrés Velásquez et al. and
apply directly to contracts entered into by PDVSA and its subsidiaries.

§ 35. The Brewer-Carías Expert Report does not address or acknowledge Professor
Brewer-Carías’s prior, opposing opinions, which are a more accurate representation of
the holding in Andrés Velásquez et al. Nor does the Brewer-Carías Expert Report mention
that the requirement that the Republic must be a party to a Contract of National Interest
is only one of the four concurring requisites demanded by the Andrés Velásquez et al.
decision. 22 The Brewer-Carías Expert Report does not contain arguments dealing—one by
one—with the compliance or fulfillment of the other three requirements demanded by the
Andrés Velásquez et al. decision. In the past, Professor Brewer-Carías has acknowledged
that Contracts of National Interest must comply with the four concurring requisites
specified in Andrés Velásquez et al.23 Thus, Professor Brewer-Carías does not demonstrate
that the legal standard for Contracts of National Interest, as set forth in Andrés
Velásquez et al., has been satisfied in the present case.

§ 36. Even leaving aside Professor Brewer-Carías’s numerous prior writings, it is readily
apparent from the plain text of Andrés Velásquez et al. that only contracts to which the
Republic is a party may qualify as Contracts of National Interest. That decision reads in
relevant part:

         The doctrinal discussion existent during the effective period of the 1961
         Constitution among the expressions [of] public interest and national
         interest contract has been . . . resolved by the Constitution of the Bolivarian
         Republic of Venezuela, as article 150 thereof clearly established the genus-
         species relationship that exists between the concept of public interest
         contract and the concept of national . . . interest contracts in which the
         determining factor would be the participation of the Republic. . . .24


22                        , §§ 88–89.
23   Brewer-Carías, La Mutación, supra note 13, Exhibit      -67, p. 387.
24   Andrés Velásquez et al., N° 2241 (emphasis added), Exhibit       -07, p. 16. The Andrés Velásquez et al.
     decision has to be read and construed in light of Article 1166 of the Venezuelan Civil Code, Official
     Gazette N° 2990 Extraordinary (July 26, 1982), Exhibit     -107, p. 79. According to Article 1166, the
     general rule is that contracts only benefit the contracting parties (“Contracts have no effect but
     between the contracting parties: they do not harm or benefit third parties, except in the cases
     established by Law”). Id.

                                                     12
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 18 of 66




§ 37. Because the decision unequivocally states that the “participation of” the Republic
as the contracting party is a “determining factor,” it is clear that the Republic has to be a
party to Contracts of National Interest.25 Indeed, the language of the decision makes clear
that this issue is one of the key or “determining” factors in the analysis. 26

§ 38. This unavoidable conclusion, more fully discussed in my Expert Report, is not
novel. Indeed, prior to the instant unprecedented attempt to invalidate PDVSA’s 2020
Notes, prominent Venezuelan Public Law scholars that have analyzed the issue
(including Professors Brewer-Carías and Badell Madrid, see supra §§ 26–§ 30,§ 32–§ 33)
have read—and interpreted—the Andrés Velásquez et al. decision in the same way I have.

         B.      Andrés Velásquez et al. Constitutes Legally Binding Precedent

§ 39. Having failed to address the plain text of the decision and the works of Venezuelan
scholars—including, in particular, his own—that deal with the true import of Andrés
Velásquez et al., Professor Brewer-Carías argues that the decision is not binding under
Venezuelan Law. According to the Brewer-Carías Expert Report, Article 335 of the
Constitution “does not confer a ’binding‘ character on any phrase, argument or reasoning
in Constitutional Chamber decisions.”27 Respectfully, I disagree with this assertion.

§ 40. Article 335 of the Constitution expressly states that the Supreme Tribunal of Justice
is “the supreme and ultimate interpreter of the Constitution” and that, as such, “shall see
to the uniform interpretation and application thereof.”28 Article 335 further states that
“[i]nterpretations established by the Constitutional Chamber concerning the contents or scope
of Constitutional rules and principles are binding on the other Chambers of the Supreme
[Tribunal] of Justice and on any other courts of the Republic.”29 Interpretations by the


25   Andrés Velásquez et al., N° 2241, Exhibit  -07, p. 16.
26   Id. As discussed in my Expert Report, the Political-Administrative Chamber has also issued
     decisions related to Contracts of National Interest. To the extent these decisions are inconsistent
     with the Constitutional Chamber’s constitutional jurisprudence, they are not controlling given the
     Constitutional Chamber’s role as the ultimate arbiter of the Constitution.                    , § 86.
     Professor Brewer-Carías correctly does not rely on any such cases in his Expert Report.
27   Brewer-Carías Expert Report, § 110.
28   Constitution of the Bolivarian Republic of Venezuela, art. 335, Official Gazette N° 5908
     Extraordinary (1999) (“Constitution”) (emphasis added), Exhibit        -32, p. 37.
29   Id. (emphasis added). According to Article 3 of the Organic Law of the Supreme Tribunal of Justice,
     the Supreme Tribunal of Justice is the highest court in the Republic and, hence, the general rule is

                                                    13
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 19 of 66




Constitutional Chamber on the content or scope of Constitutional rules and principles—
including Article 150 of the Constitution—are binding and, therefore, impose limits or
constraints to the interpretation powers granted to other judges.

§ 41. Professor Brewer-Carías acknowledges that the Constitutional Chamber tends to
(i) declare that a specific ruling has binding effect and (ii) order its publication in the
Official Gazette.30 However, Professor Brewer-Carías mistakenly asserts that Andrés
Velásquez et al. is not binding in part because it was not published in the Official Gazette.31
That is not so: The Constitutional Chamber ordered the publication of Andrés Velásquez et
al. in the Official Gazette, and, accordingly, the decision was published in Official Gazette
number 37549 on October 15, 2002.32 Professor Brewer-Carías erred when he asserted the
contrary to this Court.

§ 42. But leaving aside that custom of publication, the binding effects of a ruling issued
by the Constitutional Chamber are solely dependent—per Article 335 of the
Constitution—on the contents of the decision. If a decision interprets the contents or scope
of a Constitutional rule or principle—as the Andrés Velásquez et al. decision certainly
does—the ruling produces binding effects ope legis (i.e., by virtue of the law) since the
plain text of Article 335 does not make the binding effects of the ruling conditional to any
further declaration by the Constitutional Chamber. There is no constitutional rule that
limits the binding effects solely to instances where the Constitutional Chamber
affirmatively states that it is binding. And in fact, Andrés Velásquez et al. has been cited by
scholars—including by Professor Brewer-Carías—as binding precedent even though it
does not explicitly declare that its interpretation of Article 150 has binding effects.




     that against its decisions no action or recourse will be heard, nor admitted. Organic Law of the
     Supreme Tribunal of Justice, art. 3, Official Gazette N° 39522 (Oct. 1, 2010), Exhibit -06, p. 397.864.
30   Brewer-Carías Expert Report, § 111.
31   Id. (“




                ’”) (quoting the Hogan Memorandum (HL_021479) (Sept. 21, 2016), Exhibit           -60, p. 3).
32   Official Gazette N° 37549 (Oct. 15, 2002), Exhibit -R-07, pp. 325.666–.74.

                                                     14
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 20 of 66




§ 43. Indeed, Professor Brewer-Carías has opined in several past academic works that
Andrés Velásquez et al. is binding precedent. In Professor Brewer-Carías’s own words:

         [In Andrés Velásquez et al.], [t]he Constitutional Chamber of the Supreme
         Tribunal of Justice [acting] as the highest and last interpreter of the
         Constitution . . . established a binding interpretation, and reduced the category
         of “contracts of public interest” (art. 150 C.) to those signed or concluded by
         the Republic, the States, and the Municipalities, thus excluding from such a
         classification those contracts concluded by autonomous institutes or national
         public enterprises such as PDVSA. The central argument of the Chamber’s
         decision referred to the issue of prior parliamentary authorization in
         relation to public debt contracts signed by the Republic, the States, and the
         Municipalities.33

§ 44.




33   Brewer-Carías, Nuevas Consideraciones, supra note 12 (emphasis added), Exhibit          -R-02, p. 3, n.11.
     Professor Brewer-Carías reaffirmed this criterion in four subsequent articles or books: (i) Brewer-
     Carías, Sobre los Contratos, supra note 12, Exhibit     -R-03, p. 4; (ii) Brewer-Carías, La Contratación
     Pública en Venezuela, supra note 12, Exhibit     -R-04, p. 4; (iii) Brewer-Carías, Administrative Law,
     supra note 12, Exhibit     -R-05, pp. 132–33; and (iv) Brewer-Carías, Sobre las Nociones de Contratos
     Administrativos, supra note 12, Exhibit     -R-06, p. 86.
34   Hernández Memorandum (emphasis added), Exhibit               -87, pp. 43–44.

                                                      15
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 21 of 66




§ 45.




         C.      Brigitte Acosta Isasis Follows Andrés Velásquez et al. and Is Binding
                 Venezuelan Law

§ 46. Professor Brewer-Carías argues that Brigitte Acosta Isasis36 stands for the
proposition that (i) the Central Bank is an entity with “functional autonomy” and “is not
part of the Decentralized National Public Administration,” and (ii) the Central Bank is not
subject to National Assembly control pursuant to Article 150 of the Constitution. 37 I agree.

§ 47. Professor Brewer-Carías goes on to argue that (i) the holding in Brigitte Acosta Isasis
does not apply to entities that are part of the Decentralized Public Administration, such
as PDVSA and PDVSA Petróleo,38 and (ii) Brigitte Acosta Isasis should be disregarded
entirely as “unconstitutional and illegitimate.”39 With these arguments, I respectfully
disagree.

§ 48. As a starting point, Brigitte Acosta Isasis is not focused on deciding the narrow issue
of the legal status of the Central Bank. Instead, the Constitutional Chamber decided a
request for constitutional interpretation of the contents and scope of Articles 150, 187(9), 236(14),
and 247 of the Constitution. As stated in my Expert Report,40 these articles regulate
Contracts of National Interest. The conclusion reached by the Constitutional Chamber in
Brigitte Acosta Isasis was that a financing agreement involving a foreign entity was not a
Contract of National Interest because the Republic was not a party. While the facts of the
case involved the Central Bank, the ruling did not decide a request for interpretation of
Article 318 of the Constitution—and the “functional autonomy”—of the Central Bank.
Instead, it decided a request for interpretation of the contents and scope of Articles 150,
187(9), 236(14), and 247 of the Constitution and in doing so relied on the fact that the
Republic was not a party to the contract sub-iudice. Thus, in opining on the scope and


35   Id. at pp. 19, 21 (citing Andrés Velásquez et al., N° 2241, Exhibit   07).
36   Brigitte Acosta Isasis, N° 618, Exhibit    -08.
37   Brewer-Carías Expert Report, § 89.
38   Id. §§ 89–90.
39   Brewer-Carías Expert Report, § 101.
40                          , §§ 49–52.

                                                      16
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 22 of 66




interpretation of these articles, the Constitutional Chamber reaffirmed Andrés
Velásquez et al.’s interpretation of Article 150 of the Constitution, namely, that the Republic
must be a party in order for a contract to be a Contract of National Interest. Whatever
functional differences exist between PDVSA and the Central Bank, the Brigitte Acosta Isasis
decision reaffirms that autonomous entities cannot be parties to a contract of National
Public Interest unless the Republic is also a party.

§ 49. As explained in my Expert Report,41 the Constitutional Chamber’s ruling in Brigitte
Acosta Isasis is also fully consistent with an unbroken line of Constitutional Chamber
decisions that include (i) Andrés Velásquez et al. in 200242 and (ii) Attorney General of the
Republic II in 2007.43 In the latter case, the Constitutional Chamber invoked and reaffirmed
the ruling in Andrés Velásquez et al. that a Public Debt transaction may qualify as a Contract
of National Interest when executed “by the Republic with [other] States, foreign official
entities or commercial companies not domiciled in Venezuela.”44 These cases, in turn, rest
on a long line of case law that dates back to 1937 (Attorney General of the Republic I).45 As
relevant here, Brigitte Acosta Isasis does not create new precedent. Rather, it simply affirms
and is consistent with nearly 100 years of judicial precedent.

§ 50. Professor Brewer-Carías also argues that the Brigitte Acosta Isasis decision should
be disregarded entirely as “unconstitutional and illegitimate.”46 In support of that
assertion, Professor Brewer-Carías cites (i) the irregular appointment of certain of the
justices of the Constitutional Chamber by a lame-duck session of the National Assembly
in December 2015, and (ii) what he asserts was a lack of “respect for due process rights”
by the Chamber in not hearing arguments from the National Assembly or other interested
parties before issuing the decision. While I believe the specific criticisms of the judicial
appointments and the process by which the Chamber rendered its decision have force, I
do not agree with Professor Brewer-Carías’s conclusion that these criticisms mean that
the decision can be disregarded as a matter of Venezuelan Law.



41   Id. § 94.
42   Andrés Velásquez et al., N° 2241, Exhibit     -07.
43   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 1460 (July 12, 2007)
     (“Attorney General of the Republic II”), Exhibit   -71, pp. 19–22.
44   Id.
45                        , §§ 94–98.
46   Brewer-Carías Expert Report, § 101.

                                                  17
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 23 of 66




§ 51. The Constitutional Chamber is the final arbiter of the interpretation of the
Venezuelan Constitution. Under Venezuelan Law, the justices appointed in December
2015 must be considered de facto officials and the Brigitte Acosta Isasis decision therefore
has legal authority. 47 Likewise, the expedited process followed in Brigitte Acosta Isasis is
one that the Supreme Tribunal has followed in the past on several occasions 48 once it has
concluded that the plain text of the constitutional rules, existing precedent and scholarly
works suffice to decide a certain request for interpretation, and notwithstanding the
objections to said process, the Constitutional Chamber’s decision remains binding in
nature.



                                                        . 49

§ 52. Professor Brewer-Carías cites a National Assembly resolution dated July 26, 2016
(“July 2016 Resolution”) that purports to reject the Brigitte Acosta Isasis decision.50
However, the rejection contained in the July 2016 Resolution does not deprive the Brigitte
Acosta Isasis decision of its legally binding force. This is because a National Assembly

47   See Resolution by the National Assembly Dated June 15, 2004, Official Gazette N° 37961 (June 16,
     2004) (“Franklin Arrieche Gutiérrez”), Exhibit        -R-08, p. 333.604. According to that resolution by
     the National Assembly: (i) A Justice ceases to exercise public office only after his substitute has
     been appointed. Here, the Brigitte Acosta Isasis decision was issued on July 20, 2016, and the
     National Assembly did not appoint substitute justices until July 21, 2017; (ii) Despite the
     irregularity of their investiture, decisions issued by de facto officials produce legal effects as if they
     had been issued by de iure officials. Under Venezuelan law, de facto officials must be distinguished
     from authority usurpers. To be a usurper of authority, an official must either: (i) evict a de iure
     official from public office willfully or violently; or (ii) exercise authority without any kind of
     investiture. See also Allan Randolph Brewer-Carías, Estado de Derecho y Control Judicial (1987),
     Exhibit     -R-09, pp. 143–44. Decisions issued by authority usurpers are null and do not produce
     any legal effects. See Constitution, art. 138, Exhibit- -32, p. 24; and, Federal and Cassation Court
     (Nov. 12, 1947), in Allan Randolph Brewer-Carías, I J URISPRUDENCIA DE LA CORTE SUPREMA DE
     J USTICIA Y ESTUDIOS DE DERECHO ADMINISTRATIVO (1975), Exhibit               -R-10, p. 577. According to
     the aforementioned judicial ruling, usurped authority means “illegitimate authority and, more
     specifically, authority based on violence or any other fact prohibited in the realm of the law.”
48   Brigitte Acosta Isasis, N° 618, Exhibit     -08, p. 17.
49   Hernández Memorandum, Exhibit              -87, p. 25.
50   Brewer-Carías Expert Report, § 92 (citing Resolution Rejecting Decision No. 618 of the
     Constitutional Chamber of the Supreme Tribunal of Justice of July 20, 2016 (July 26, 2016) (“July
     2016 Resolution”), Exhibit       -36).

                                                      18
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 24 of 66




resolution purporting to reject a Supreme Tribunal’s constitutional decision is not law.51
It has no legal binding weight and does not impact the Constitutional Chamber decision’s
significance as a matter of Venezuelan Law.

§ 53. On the other hand, it is notable that the July 2016 Resolution cited by Professor
Brewer-Carías acknowledges the fundamental principle that the Republic is a necessary
party to Contracts of National Interest:

         FOURTH. Ratify that any contract of national public interest, signed by the
         Republic with entities not domiciled in Venezuela without the approval of
         the National Assembly, is infected by absolute nullity. 52

§ 54. Further, the introductory paragraph to this resolution states that:

         A universal principle of democracy, is that the attribution of authorizing
         loans and charges that commit the Republic is the power of representatives of
         popular sovereignty . . . .53

§ 55. Accordingly, despite the July 2016 Resolution’s purported rejection of the Brigitte
Acosta Isasis decision, the July 2016 Resolution affirms the proposition and main premise
of my Expert Report, namely, that Contracts of National Interest must be contracts to
which the Republic is a party.54


51   See infra, §§ 97–103.
52   July 2016 Resolution (emphasis added), Exhibit         -36, p. 3.
53   Id. at p. 1 (emphasis added).
54   The reference to the Republic made in the July 2016 Resolution is also consistent with two other
     Resolutions approved by the National Assembly, pursuant to Articles 50 and 187(9) of the
     Constitution, for the purpose of: (i) Approving “the contract between the . . . Republic of Venezuela
     and the China Great Wall Industry Corporation . . . domiciled in Beijing, People's Republic of
     China, for the design and commissioning of the Design Center and AITC Small Satellites Center in
     the Bolivarian Republic of Venezuela,” (Resolution by the National Assembly Dated March 25,
     2008, Official Gazette N° 38896 (Mar. 26, 2008) (emphasis added), Exhibit      -R-11, p. 360.167); and
     (ii) Authorizing “the National Executive to conclude the VRSS-1 Satellite Program Contract Project
     between the . . . Republic of Venezuela, by organ of the Ministry of People's Power for Science,
     Technology and Intermediate Industries, and the China Great Wall Industry Corporation,
     approving all its terms and conditions[,] for the design, construction, testing, launch and delivery
     of a Satellite System (VRSS-1 and GS satellite), including all resources, technical infrastructure and
     associated facilities, equipment, as well as the training of the human resources,” (Resolution by the

                                                    19
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 25 of 66




§ 56. In light of the above, any Venezuelan court considering issues related to Contracts
of National Interest is bound by Brigitte Acosta Isasis and would view itself as required to
apply the holding of that case to the extent applicable. 55

§ 57. As a final note, in my opinion, Brigitte Acosta Isasis is fully consistent with Andrés
Velásquez et al., which is a binding precedent in the Venezuelan legal system pursuant to
Article 335 of the Constitution and Article 3 of the Organic Law of the Supreme Tribunal
of Justice.

§ 58. Thus, I wish to make clear that even if Brigitte Acosta Isasis were not viewed as valid
authority, my ultimate opinion would remain unchanged. This is because my view that
the Governing Documents are not Contracts of National Interest is based principally on
the plain text of the applicable constitutional provisions, as well as the Constitutional
Chamber’s decisions in Andrés Velásquez et al., Attorney General of the Republic II, and
Brigitte Acosta Isasis.

        D.


§ 59. As I addressed in my expert report,56 PDVSA and PDVSA Petróleo retained Hogan
Lovells to advise them regarding the 2016 Exchange.




     National Assembly Dated May 3, 2011, Official Gazette N° 39666 (May 4, 2011) (emphasis added),
     Exhibit     -R-12, p. 358.095).
55   Professor Brewer-Carías’s Report discusses and criticizes a wide range of decisions by the Supreme
     Tribunal of Justice, including the Constitutional Chambers, since the parliamentary elections of
     December 2015. Brewer-Carías Expert Report, §§ 86-87, 91–101. My opinion that the Constitutional
     Chamber’s decision in Brigitte Acosta Isasis is binding as a matter of Venezuelan Law should not
     be interpreted to imply that I approve the other decisions that Professor Brewer-Carías cites.
56                        , §§ 72–76.
57   See Hogan Memorandum (Sept. 21, 2016), Exhibit         -60, p. 1; Opinion Letter from Hogan Lovells
     (Caracas) to PDVSA, et al. (Oct. 28, 2016), Exhibit    -61, p. 3; Opinion Letter from Hogan Lovells
     (New York) to PDVSA, et al. (Oct. 28, 2016), Exhibit     -62, p. 5.

                                                   20
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 26 of 66




                                                                  . 58

§ 60. Professor Brewer-Carías argues in his report that
                                                                                   of Andrés
Velásquez et al.59 I respectfully disagree with each of Professor Brewer-Carías’s arguments


§ 61. First, Professor Brewer-Carías argues that “the Constitutional Chamber did not
state [in Andrés Velásquez et al.] that public contracts entered into by decentralized public
entities such as PDVSA are not public interest contracts, and this cannot be deduced from
the text of the decision . . . .”60 Professor Brewer-Carías also argues that “the decision did
not establish any general interpretation . . . of the term ‘public interest contract . . . .’”61 For
the reasons set forth in Part I.A of this report, these statements are contrary to the express
language within Andrés Velásquez et al., and also conflict with legal scholars’ analyses of
the case, including the past analyses of Professor Brewer-Carías in at least six of his prior
published works.

§ 62. Second, Professor Brewer-Carías argues that even if Andrés Velásquez et al. did
establish that Contracts of National Interest must include the Republic as a party, the
Constitutional Chamber’s decision is not binding law because (i) the Constitutional
Chamber did not explicitly state the decision was binding, and (ii) it was not published in
the Official Gazette.62 For the reasons set forth in Part I.B of this report, these statements
are incorrect. Moreover, they directly contradict Professor Brewer-Carías’s published
works regarding this very case and its legally binding effects.

§ 63. Third, Professor Brewer-Carías claims that
                                                                                     .
Specifically, Professor Brewer-Carías argues that in Lucía Antillano, the Constutional
Chamber held that a contract entered into by a State Corporation—in the case, C.V.G



58                     , § 73; Hogan Memorandum (Sept. 21, 2016), Exhibit     -60, pp. 1–4.
59   Brewer-Carías Expert Report, § 105.
60   Id. at § 106.
61   Id. at § 109.
62   Id. at §§ 110–11.

                                                21
          Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 27 of 66




Electrificación del Caroní, C.A. (Edelca)—may qualify as a Contract of National Interest.63 I
disagree.

§ 64. In Lucía Antillano, the Constitutional Chamber addressed a case where the Republic
had entered into an international agreement with the Federal Republic of Brazil
concerning the supply of electricity. 64 In furtherance of that international agreement, a
State Corporation entered into a commercial agreement that the Court characterized as a
Contract of National Interest.

§ 65. That judicial holding is inapposite to the present case for two reasons, namely:

     a.   The C.V.G Electrificación del Caroní, C.A. (Edelca) contract derived from an international
          agreement between the Republic of Venezuela and the Federal Republic of Brazil
          concerning the “international relations [between both States] . . . for the supply of
          Electric Power.”65 In other words, the C.V.G Electrificación del Caroní, C.A. (Edelca)
          contract was concluded to execute that international agreement between two
          States: the Republic and Brazil.

          Indeed, in the Lucía Antillano decision, the Constitutional Chamber concluded that
          the contract sub iudice had been concluded “in execution of the Friendship and
          Cooperation Agreement between the Republic of Venezuela and the Federative
          Republic of Brazil of November 17, 1977, as well as the Additional Protocol to said
          Agreement, signed by the Presidents of both countries on March 4, 1994, and in
          compliance with the Memorandum of Understanding for the Supply of Electric
          Power Venezuela-Brazil . . .” and, furthermore, that “the Supply Contract between
          CVG ELECTRIFICACIÓN DEL CARONÍ . . . and CENTRAIS ELÉTRICAS
          BRASILEIRAS S/A ELETROBRAS and CENTRAIS ELÉTRICAS DO NORTE DO
          BRAZIL S/A ELETRONORTE, whereby both countries, by the body of the

63   Id. at § 112.
64   Decision of the Constitutional Chamber of the Supreme Tribunal of Justice N° 953 (Apr. 29, 2003)
     (“Lucía Antillano”), Exhibit      - 72, p. 1.
65   The international agreements I refer to are (i) the Additional Protocol to the Agreement of
     Friendship and Cooperation between the Republic of Venezuela and the Federative Republic of
     Brazil (Protocolo Adicional al Convenio de Amistad y Cooperación entre la República de Venezuela y la
     República Federativa del Brasil), dated March 4, 1994, and (ii) the Memorandum of Understanding
     for the Supply of Electric Power Venezuela-Brazil (Memorándum de Entendimiento para el Suministro
     de Energía Eléctrica Venezuela-Brasil), dated January 29, 1997. See id. at pp. 1, 14–15.

                                                    22
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 28 of 66




         subscribing companies, agreed to execute in their respective territories the construction
         of a power line in order for the Venezuelan State to supply electricity from the Macagua
         II hydroelectric plant, to . . . the aforementioned Brazilian city [of Boa Vista].” 66

         In the present case (i) there is no such international agreement; and (ii) the
         international relationship between Venezuela and another State is not at stake.

     b. Because of the existing international agreement between the Republic and Brazil, a
        default on the contract for the supply of electricity could have created a liability for
        the Republic in the international forum.

§ 66. In the present case, a default by PDVSA and PDVSA Petróleo on the commercial
obligations pursuant to the Governing Documents cannot create liabilities to the Republic.
Indeed, the Governing Documents do not create obligations attributable to the Republic.

§ 67. While Professor Brewer-Carías references one of his own publications from 2011 to
bolster his argument that Lucía Antillano contradicts and supersedes Andrés Velásquez et
al.,
                         y, that “[t]he Constitutional Chamber . . . as the highest and final
interpreter of the Constitution in [Andrés Velásquez et al.] established a binding
interpretation, and reduced the category of ‘public interest contracts’ (art. 150 C.) to those signed
or concluded by the Republic, States and Municipalities, consequently, excluding from such
classification public contracts subscribed by autonomous institutes or national public companies
such as PDVSA . . . .”67 It is worthwhile emphasizing further that, in scholarly work
produced years after Lucía Antillano was decided in 2003, Professors Badell Madrid and
Brewer-Carías still concluded that the Constitutional Chamber had decided that
Contracts of National Interest are contracts concluded by the Republic only. 68

§ 68.
           each of the other criteria of Andrés Velásquez et al. As support for his argument,
Professor Brewer-Carías states that PDVSA “incurred a huge indebtedness well beyond
its ordinary commercial needs” and that, in accordance with the National Assembly’s
May 26, 2016, Resolution, the Governing Documents could “compromise the assets of the

66   Id. at p. 14 (emphasis added).
67   Brewer-Carías, Sobre los Contratos, supra note 12 (emphasis added), Exhibit     -R-03, p. 4.
68   Badell Madrid, Sobre la Inmunidad, supra note 19, Exhibit   -70, p. 159; Brewer-Carías, La Mutación,
     supra note 13, Exhibit    -67, p. 390.

                                                   23
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 29 of 66




Republic or expose it to serious losses or international claims.” 69 Again, I disagree with
these statements. As a factual matter, Professor Brewer-Carías provides no support for
his assertions regarding PDVSA’s debt. But even if such statements were factually
supported, as explained in my Expert Report, PDVSA’s default does not expose the
Republic to losses or international claims because the Republic is not a party to either of
the Governing Documents.70

§ 69.




II.      PROFESSOR BREWER-CARÍAS’S INTERPRETATION OF ARTICLE 150 OF
         THE CONSTITUTION CANNOT BE RECONCILED WITH THE PLAIN TEXT
         OF ARTICLES 187(9) AND 236(14) OF THE CONSTITUTION

§ 70. In this section, I will review (i) the significance of Professor Brewer-Carías’s role as
drafter of Articles 150 and 151 of the Constitution; (ii) the true meaning of Article 187(3)
of the Constitution granting the National Assembly’s powers to control the National
Public Administration; (iii) the legal consequences stemming from the administrative
attachment of PDVSA to the Ministry of Petroleum and the simultaneous exercise of the
Ministry of Petroleum and the Presidency of PDVSA by the same person; and (iv) the
practical consequences of Professor Brewer-Carías’s reading of Article 150 of the
Constitution.

         A.      Professor Brewer-Carías’s Role as Drafter of Articles 150 and 151 of the
                 Constitution

§ 71. Professor Brewer-Carías affirms that the Venezuelan Constitution is the supreme
law of Venezuela.71 I fully agree.


69    Brewer-Carías Expert Report, § 116.
70                      , §§ 105–10.
71    Brewer-Carías Expert Report, § 12.

                                             24
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 30 of 66




§ 72. However, Professor Brewer-Carías’s conclusion that a Contract of National Interest
is a contract that may be entered into by any entity that is part of the National Public
Administration, 72 including PDVSA and PDVSA Petróleo, is contrary to the plain
language of Articles 187(9) and 236(14) of the Constitution.

§ 73. Professor Brewer-Carías’s role in the Constitution’s drafting process of Articles 150
and 151 cannot alter the plain language of Articles 187(9) and 236(14). This is because the
opinion of the single drafter of a constitutional rule—in the case at hand, Articles 150 and
151 of the Constitution—does not necessarily coincide with the understanding that more
than 100 members of the Constitutional Assembly in charge of drafting the Constitution
may have had of those same two provisions, other relevant constitutional rules (including
Articles 187(9) and 236(14)), and the interplay of all those constitutional provisions. The
Brewer-Carías Expert Report does not prove that Professor Brewer-Carías’s opinion and
the understanding of the rules proposed by him and the ones held by the rest of the
members of the National Assembly are one and the same.

§ 74. This is why, under Venezuelan Law, (i) the preparatory work on two Articles of
the Constitution cannot not be read literally (ad pedem litterae) when interpreting the final
text of the Constitution;73 and (ii) the opinions expressed throughout the discussion of the
Constitution can never be considered as an authentic interpretation of the Constitution. 74

§ 75. As I stated in my Expert Report,75 the Constitutional Chamber has affirmed that
constitutional rules cannot be read and interpreted “isolated from its normative context”
and that the meaning of a constitutional rule, in fact, can only be determined bearing in
mind that the Constitution constitutes a “harmonic and systematized” set of rules.
Therefore, the true meaning of Article 150 can only be determined taking into account
Articles 187(9) and 236(14).




72   Id. at §§ 13, 22, 32–41.
73   See, mutatis mutandis, Edgar Sanabria, Interpretación de la ley, and Carlos Morín Loreto, La
     interpretación de la ley, in CÓDIGO CIVIL DE VENEZUELA ARTÍCULOS 1O. A 18, Exhibit -R-13, p. 225.
74   Id.
75                          , § 120.

                                                  25
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 31 of 66




         B.      Article 187(3) of the Constitution Does Not Grant the National Assembly
                 Power to Approve Contracts Concluded by PDVSA and Its Subsidiaries,
                 Let Alone the Entirety of the National Public Administration

§ 76. It is true that Article 187(3) of the Constitution grants the National Assembly power
to “[e]xercise control functions over the Government and National Public
Administration.”76 But that same provision adds that such control may only be exercised
“on the terms enshrined in [the] Constitution and in the law.” 77 In the case at hand, the phrase
“on the terms enshrined in [the] Constitution” makes specific reference to Article 187(9),
which circumscribes the power granted to the National Assembly to approve Contracts
of National Interest to contracts concluded by the “National Executive,” and the
“National Executive” only.78

§ 77. The term “National Public Administration” does not appear anywhere in the text
of Article 187(9), which is the specific constitutional rule that authorizes the National
Assembly to approve Contracts of National Interest in exercise of its control functions,
nor in Articles 150 or 236(14).79 To the contrary, Article 187(9) expressly refers to the
“National Executive” entering into Contracts of National Interest. 80 Hence, the term
“National Public Administration” should not be read into these articles of the
Constitution, as Professor Brewer-Carías proposes in his expert report.

§ 78. As I explained in my Expert Report, “National Executive” and “National Public
Administration” are very different terms.

§ 79. The term “National Public Administration” is a broad term which encompasses
two different groups of “organs”—i.e., bodies or departments—and entities:

         a. On the one hand, the Centralized Administration, which in turn comprises two
            sub-groups of organs, namely, (i) the National Executive, which includes, among
            others, the President of the Republic, the Executive Vice President of the




76   Constitution, art. 187(3), Exhibit      -32, p. 28.
77   Id. (emphasis added).
78   Id.
79   Id. at arts. 150, 187(9), 236(14), Exhibit    -32, pp. 25, 28, 31.
80   Id. at art. 187(9), Exhibit    -32, p. 28.

                                                       26
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 32 of 66




           Republic, and the Ministers, and (ii) other administrative organs, lower in
           administrative hierarchy.

           The Republic of Venezuela, as an entity, acts through its organs, including the
           President in Council of Ministers. The organs of the Republic are bodies or
           departments without separate and distinct legal personality of their own. As
           such, actions taken by said organs are attributable to the Republic—and the
           Republic only.81

        b. On the other hand, the Decentralized Administration82 is composed in its entirety
           by legal entities with distinct legal personalities, separate and apart from that
           of the Republic. The Decentralized Administration comprises all State
           Corporations—including PDVSA and its subsidiaries.

§ 80. Therefore, the terms “National Executive” and “National Public Administration”
cannot be conflated or in any way confused.

§ 81. In the present case, the term National Executive refers to the President and the
Council of Ministers only, per Article 236(14) of the Constitution. Article 236(14) reserves
the power to enter into Contracts of National Interest to the President and Council of
Ministers only. Put in other words, the Constitution does not grant the power to conclude
Contracts of National Interest to any other authority. The Brewer-Carías Expert Report
should have considered—and it does not—the plain text of Article 236(14) of the
Constitution. In failing to do so, the analysis of the Constitution contained in the Brewer-
Carías Expert Report is incomplete and reaches a conclusion that cannot be reconciled
with the Constitution considered as a whole. 83

§ 82. The assertion made in the Brewer-Carías Expert Report is contrary to how the
National Assembly delineated these groups or organs and entities, including at the time
of the 2016 Exchange. Indeed, the National Assembly in its Resolution dated May 26, 2016,
(the “May 2016 Resolution”)84 discusses its authority to approve Contracts of National


81                      , §§ 36–37.
82   Brewer-Carías, Administrative Law, supra note 12, Exhibit  -R-05, pp. 79–80.
83                      , § 120.
84   Resolution on the Respect of the Legal and Non-Transferable Authority of the National Assembly
     on Contracts of Public Interest Signed by the National Executive with States or Foreign Official

                                                 27
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 33 of 66




Interest. In doing so, the National Assembly does not refer to the “National Public
Administration” when discussing the parties to such contracts, but instead uses the term
“National Executive.” 85

         C.      The Administrative Attachment of PDVSA to the Ministry of Petroleum
                 Reaffirms the Nature of PDVSA as an Entity Distinct and Separate from
                 the Republic

§ 83. In arguing that PDVSA and PDVSA Petróleo are part of the National Public
Administration (a point with which I agree), Professor Brewer-Carías notes, among other
facts, that PDVSA is attached to the Ministry of Petroleum for the purpose of the
supervision and control of the former by the latter.86 But, as Professor Brewer-Carías
acknowledges, this relationship does not transform PDVSA or PDVSA Petróleo into
organs of the National Executive and the Republic. 87 And that attachment does not
repudiate the legal personality of PDVSA or PDVSA Petróleo; on the contrary, it reaffirms
it.

§ 84. Indeed, Article 15(2) of the Law on Attachment of Autonomous Institutes, State
Corporations, Foundations, Associations and Civil Societies of the State to the Bodies of
the Public Administration (“Law on Attachment”)88 states that as a consequence of the
attachment provided for in the Law on Attachment, control over State Corporations shall
be exercised by the Republic acting as a shareholder in the State Corporation’s
shareholders meetings. 89 Given the nature of the control—shareholders’ control—of the
Republic through the Ministry of Petroleum over PDVSA, Article 15(2) of the Law on


     Entities or with Companies Not Domiciled in Venezuela (May 26, 2016) (“May 2016 Resolution”),
     Exhibit      -82.
85   Id. at pp. 1–3.
86   See Organic Law of the Public Administration, art. 120, Official Gazette N° 6147 Extraordinary (Nov.
     17, 2014), Exhibit     -20, p. 24.
87   Brewer-Carías Expert Report, § 22; see also                      , §§ 36, 51.
88   Law on Attachment of Autonomous Institutes, State Corporations, Foundations, Associations and
     Civil Societies of the State to the Bodies of the Public Administration, art. 15(2), Official Gazette
     N° 5556 Extraordinary (Nov. 13, 2001) (“Law on Attachment”), Exhibit          -R-14, p. 9.
89   Pursuant to Article 201 of the Commercial Code, a corporation and its shareholders are different
     legal persons. Official Gazette N° 475 Extraordinary (Dec. 21, 1955), Exhibit      -19, pp. 20–21; see
     also
            ), Exhibit   -21, pp. 23–25.

                                                    28
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 34 of 66




Attachment reaffirms the autonomy granted to PDVSA by the Constitution and the Organic
Law of the Public Administration to manage the oil business as a decentralized and
specialized legal entity.

§ 85. It is also true, as Professor Brewer-Carías observes, that PDVSA’s President has
also served as Minister of Petroleum. But again, that circumstance does not transform
PDVSA—an entity with legal personality separate and distinct from the Republic—into
an organ of the National Executive and the Republic. Nor does it transform PDVSA’s
contracts into contracts entered into by the Republic through the organs of its National
Executive. Professor Brewer-Carías does not cite precedent or law that would lead a court
to any different conclusion.

§ 86. Indeed, Professor Brewer-Carías, in a publication co-authored by Enrique Viloria,
acknowledged that

          the fact that Petróleos de Venezuela, S.A. has its own legal personality
          distinct from the Republic and of the other territorial entities [states,
          municipalities], makes it an autonomous center of imputation of interests,
          which gives rise to its own legal regime for the purpose of its patrimony,
          responsibility, taxes, contractual matters, etc., which is distinct from that of
          the Republic.90

§ 87. Further, PDVSA’s employees are paid by PDVSA, not the Republic, and they are
not civil servants under Venezuelan Law.91 PDVSA is responsible for its own finances and
is not funded by the Republic. 92 Overlap in a State Corporation’s governance with


90   Allan Randolph Brewer-Carías & Enrique Viloria, El Holding Público (1986), Exhibit         -31, p. 155.
91   Organic Law of the Public Administration, art. 108 (“State enterprises shall be governed by [Private
     laws], by what is established in this Decree with Rank, Value and Force of Organic Law and other
     applicable norms; and their workers will be governed by [Private] labor legislation.”), Exhibit       -
     20, p. 22.
92   Financial Administration Law, art. 101(4) (“The following [entities] are excepted from the [limits
     and prohibitions on public credit transactions set forth in] this Title: . . . 4. Business companies
     created or to be created in accordance with the Organic Hydrocarbons Law . . . .”), Exhibit        -30,
     p. 82; Organic Law of the Public Administration, art. 29(1) (“There will be two types of operational
     decentralized entities: 1. Operational decentralized entities in the form of private law: these will
     be made up of legal entities constituted in accordance with the rules of private law and
     may . . . adopt the corporate structure in accordance with the purposes and objectives for which

                                                     29
          Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 35 of 66




individuals that have roles within the Republic, even an organ of the National Executive, does
not transform a State Corporation into part of the National Executive.

§ 88. In light of the above, that PDVSA’s President has served as the Minister of
Petroleum is of no moment.

III.      PROFESSOR BREWER-CARÍAS’S CONCLUSION THAT ANY CONTRACT
          ENTERED INTO BY A DECENTRALIZED ENTITY WITHIN THE PUBLIC
          ADMINISTRATION IS A PUBLIC INTEREST CONTRACT IS NOT SHARED
          BY PROMINENT VENEZUELAN SCHOLARS AND IS INCONSISTENT
          WITH PDVSA’S PRIOR DEBT PRACTICES

§ 89. Professor Brewer-Carías concludes in his report that “any contract entered into by
an organ or entity of the Public Administration is a public interest contract.” 93
Respectfully, I disagree. Not only is this opinion contrary to established Venezuelan Law,
but it would have unwieldy and illogical consequences.

§ 90. According to Professor Brewer-Carías’s expansive reading of Article 150 of the
Constitution, any contract—be it large or small—concluded by PDVSA or its subsidiaries
would qualify as a public interest contract. Moreover, when concluded with a corporation
not domiciled in Venezuela, any contract to which PDVSA or its subsidiaries are parties
would then be subject to the approval of the National Assembly. Thus, under the theory
advanced in the Brewer-Carías Expert Report, not only would large and small financing
agreements be subject to approval by the National Assembly, but also any other contracts
between PDVSA or its subsidiaries and a foreign company. This would require prior
approval by the National Assembly of (i) contracts related to the day-to-day commercial
operations of PDVSA and its subsidiaries, such as contracts for the sale of Venezuelan oil
in the international markets or the lease of an oil tanker, and even (ii) contracts for




       they were created and in consideration of whether the fundamental source of their funds comes
       from their own activity . . . .”), Exhibit -20, p. 12.
93     Brewer-Carías Expert Report, § 39 (emphasis in original).

                                                  30
        Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 36 of 66




electrical energy supply or cleaning services to be provided to PDVSA’s offices in the
cities of New York, London, or The Hague. 94 That is not—and has never been—the case.

§ 91. Indeed, such a broad interpretation of Contracts of National Interest would
effectively grind to a halt the ability of PDVSA or its subsidiaries to enter into contracts
involving non-Venezuelan entities or otherwise operate internationally.

§ 92. Moreover, Professor Brewer-Carías’s conclusion is contrary to the opinion of other
scholars (including Professors Lares Martínez and Caballero Ortiz) who have opined that
in Contracts of National Interest, the Republic must be a contracting party, as discussed
in my Expert Report.95

§ 93. Notably, Professor Brewer-Carías’s position is broader than, and inconsistent with,
the arguments made by Plaintiffs in this litigation about why the Indenture and Pledge
Agreement are Contracts of National Interest. In both their Complaint and in
representations to the Court, Plaintiffs have asserted that the Governing Documents are
Contracts of National Interest not merely because they were entered into by PDVSA and
PDVSA Petróleo with corporations not domiciled in Venezuela, but also because of their
impact on Venezuela’s oil industry and, specifically, the pledge of CITGO Holding’s
shares. In the Complaint, Plaintiffs asserted that the Indenture and Pledge Agreement
were Contracts of National Interest “because (i) PDVSA and PDVSA Petróleo were parties
to the Indenture [and Pledge Agreement] and (ii) the Indenture [and Pledge Agreement]
implicated in a significant way Venezuela’s most important industry and placed the
CITGO Shares at risk.”96 During a conference on November 8, 2019, Plaintiffs argued that
what differentiates the Governing Documents is that they “involved a pledge of a
controlling interest in Citgo” and clarified that “[their] contention is not that every
contract PDVSA enters into requires prior National Assembly authorization.” 97




94   A list of PDVSA’s commercial offices can be found here under the “Business Offices” tab: PDVSA
     in the World, PDVSA, http://www.pdvsa.com/index.php?option=com_content&view=article&id=6
     581&Itemid=898&lang=en (last visted Apr. 30, 2020).
95                       , § 93.
96   Compl., §§ 76, 87, ECF No. 1 (Oct. 29, 2019).
97   H’rg Tr., Nov. 8, 2019, ECF No. 31, Exhibit   -125, p. 14.

                                                31
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 37 of 66




IV.      UNLIKE THE CONSTITUTIONAL CHAMBER’S DECISION IN ANDRÉS
         VELÁSQUEZ ET AL., THE NATIONAL ASSEMBLY RESOLUTIONS
         INVOKED BY PROFESSOR BREWER-CARÍAS ARE NOT BINDING LAW

§ 94. In his report, Professor Brewer-Carías relies mainly on three National Assembly
resolutions (i) the May 2016 Resolution, (ii) a resolution dated September 27, 2016 (the
“September 2016 Resolution”),98 and (iii) a resolution dated October 15, 2019 (the “October
2019 Resolution”) (collectively, the “Resolutions”).99 As discussed below, reliance on these
Resolutions is misplaced for several reasons.

§ 95. First and foremost, the Resolutions carry no legally binding effect when it comes to
determining whether a contract is a Contract of National Interest, and cannot serve to
invalidate the Governing Documents. Nor should they be given any legal deference for
interpretations of the Constitution to the extent they conflict with the Constitutional
Chamber’s guidance on the requirements of Contracts of National Interest.

§ 96. Second, it is well settled that the National Assembly has no power to invalidate
contracts through its resolutions. No provision of the Constitution grants the National
Assembly the power to declare the nullity of contracts. Rather, the power to invalidate
contracts is reserved to Venezuelan courts. 100

§ 97. Third, Professor Brewer-Carías misreads each of the three Resolutions, and
therefore the conclusions he draws from these resolutions are unsubstantiated by the text
of those documents.




98    Resolution on the Current Financial Situation of Petróleos de Venezuela, S.A. (Sept. 27, 2016)
      (“September 2016 Resolution”), Exhibit     -124.
99    Resolution That Reiterates the Invalidity of PDVSA’s 2020 Bonds (Oct. 15, 2019) (“October 2019
      Resolution”), Exhibit     -R-15.
100   According to Article 253 of the Constitution, the power to administer justice is granted to the
      Judiciary. Constitution. art. 253, Exhibit  -32, p. 32.

                                                  32
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 38 of 66




          A.      National Assembly Resolutions Cannot Supersede the Constitutional
                  Chamber’s Interpretation of the Constitution and Venezuelan Law, and
                  Do Not Have the Effect of Law

§ 98. Before addressing each of the Resolutions on which Professor Brewer-Carías relies,
it is first necessary to explain the weight and nature of National Assembly resolutions in
the context of Constitutional Law.

§ 99. As Professor Brewer-Carías concedes, the Constitutional Chamber enjoys
precedence over the National Assembly in matters of constitutional interpretation.
Professor Brewer-Carías has even noted, for instance, that “the Constitutional
Chamber . . . through a constitutionally-prescribed process of judicial review” can repeal
National Assembly resolutions.101 I agree. Professor Brewer-Carías also argues that the
National Assembly is empowered to interpret the Constitution in the exercise of its
legislative powers through its resolutions. 102 I agree with this assertion as well.

§ 100. But, to the extent the Brewer-Carías’s Expert Report could be read to imply that the
National Assembly is empowered to overrule constitutional determinations made by the
Constitutional Chamber on the requirements of Contracts of National Interest, be it by
resolution or otherwise, that is simply incorrect.

§ 101. Article 335 of the Constitution entrusts the Supreme Tribunal of Justice with the
role of “supreme and ultimate interpreter” of the Constitution. Article 335 also states that
the interpretations made by the Constitutional Chamber concerning the contents or scope
of Constitutional rules and principles “are binding” on the other Chambers of the
Supreme Tribunal of Justice and on any other courts of the Republic, just as it is binding
on any other national authority, including the National Assembly. 103




101   Brewer-Carías Expert Report, § 52. Pursuant to Article 336(1) of the Constitution, the
      Constitutional Chamber is empowered to declare the nullity of “national laws and any other acts . . .
      with force of law” issued by the National Assembly. Constitution, art. 336(1) (emphasis added),
      Exhibit     -32, p. 37.
102   Brewer-Carías Expert Report, §§ 50–51.
103   Constitution, art. 335, Exhibit  -32, p. 37.

                                                     33
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 39 of 66




§ 102. Under Venezuelan Law, the National Assembly must respect and abide by the
Constitution104 as well as the decisions—binding in nature—made by the Constitutional
Chamber for the purpose of interpreting the contents of the Constitution (supra § 40).
While the National Assembly is entitled to pass resolutions to express concern over debt
transactions entered into by PDVSA and its affiliates, these resolutions are political in
nature, and not legally binding. Thus, they cannot contradict or supersede the Constitutional
Chamber’s binding interpretation of Article 150 of the Constitution made in the Andrés
Velásquez et al. decision and its ensuing case law.

§ 103. I note that based on Article 138 of the Constitution, Professor Brewer-Carías argues
that “the National Assembly can resolve that a certain authority has been usurped and
that, according to the Constitution, such authority is ineffective and any related acts are
to be deemed null and unconstitutional . . . .”105 Respectfully, I disagree.

§ 104. Usurpation of authority is a legal defect that can only be declared by Venezuelan
courts106 following judicial due process. As a legal defect, usurpation of authority
presupposes the exercise of authority by someone who lacks such authority. In the present
case, PDVSA and PDVSA Petróleo did not act as an authority. They need not. On the
contrary, the conclusion of the Governing Documents was the result of the exercise by
PDVSA and PDVSA Petróleo of their right to contract.

          B.      National Assembly Resolutions Are Not Laws and Are Insufficient Acts
                  for the Purpose of Determining Whether a Contract Is a Contract of
                  National Interest

§ 105. Along similar lines, Professor Brewer-Carías states in his report that resolutions
approved by the National Assembly are not laws.107 I agree. For that reason as well, the




104   See id. at art. 7, Exhibit  -32, p. 17 (“The Constitution is the supreme law and the foundation of
      the legal system. All persons and bodies that exercise Public Power are subject to this
      Constitution.”).
105   Brewer-Carías Expert Report, § 51.
106   See Allan Randolph Brewer-Carías, VI Instituciones Políticas y Constitucionales (Justicia
      Constitucional) (1996), Exhibit       -R-16, pp. 260–61. Professor Brewer-Carías concludes that
      usurpation of authority serves as grounds for a judicial claim for reasons of unconstitutionality. See id.
107   Brewer-Carías Expert Report, § 51.

                                                       34
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 40 of 66




resolutions are insufficient to determine whether the Governing Documents are Contracts
of National Interest.

§ 106. Laws are enacted by the National Assembly acting as a legislative body and must
follow the legislative procedure for the enactment of laws set forth in Articles 203 et seq.
of the Constitution. 108 This process is far more complex and contains far more steps in
order for a law to be enacted, in comparison to the much simpler process of issuing
National Assembly resolutions. When approving a resolution, the National Assembly
does not act as a legislative body and does not follow the legislative procedure for the




108   The legislative procedure for the enactment of laws is regulated by the Constitution (arts. 204, 208–
      09, 214–16, Exhibit        -32, pp. 29–30), and the Procedural and Internal Rules of the National
      Assembly (the “Procedural Rules”) (arts. 103–06, 111 (Dec. 17, 2019), Exhibit          -R-17, pp. 38–40,
      42). Briefly, this can be described as a five-step process. First, a draft bill is submitted pursuant to
      Articles 204 of the Constitution and 103 of the Procedural Rules. A draft bill may be submitted
      before the National Assembly by the authorities or persons with power to do so (including, among
      others, (i) the National Executive, (ii) National Assembly committees, (iii) at least three Lawmakers
      acting jointly, and (iv) a certain number of registered voters). Second, a first discussion is held on
      the draft bill pursuant to Articles 208 of the Constitution and 104 of the Procedural Rules. During
      this step, the National Assembly discusses the general aspects and convenience of the bill. If the
      majority approves the draft after the first discussion, it is sent to the parliamentary committee with
      competence in the subject-matter related to the draft for its detailed analysis. Third, a report is
      prepared by the parliamentary committee, pursuant to Articles 208 of the Constitution and 105 of
      the Procedural Rules, on the convenience of the bill. Fourth, a second discussion of the draft bill is
      held by lawmakers to discuss the report prepared by the parliamentary committee, pursuant to
      Articles 209 of the Constitution and 106 of the Procedural Rules. During the second discussion,
      lawmakers discuss the specifics of the draft “article by article”and vote on whether to approve the
      draft. If the draft is approved, the President of the Assembly declares the draft as law and sends it
      to the President of the Republic for its enactment. The last step is the President of the Republic’s
      consideration of the enactment of the law (promulgación de la ley) pursuant to Articles 214 through
      216 of the Constitution. After receiving the law, the President of the Republic may (i) suggest
      amendments thereto, (ii) request a decision by the Constitutional Chamber on the constitutionality
      of the law or articles thereof, or (iii) approve its enactment. After receiving the National Assembly’s
      implementation of the President’s suggestions or the Constitutional Chamber’s decision
      confirming the constitutionality of the law, respectively, the President must approve the enactment
      of the law.

                                                      35
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 41 of 66




enactment of laws set forth in the Constitution. 109 Resolutions cannot contradict laws nor
replace the lack of them when a certain matter is reserved to the law. 110

§ 107. Venezuelan legal scholars concur. Professor Badell Madrid has argued that the
regulation of Contracts of National Interest—and the ensuing limitation to the freedom to
enter into contracts and negotiate their contents—is a matter reserved to the laws enacted
by the Legislature,111 as “the legislature is responsible for establishing the scenarios in
which legislative approval shall be required for these contracts.”112 Professor Badell
Madrid adds that the matter reserved to laws enacted by the Legislature:

          is broad and includes not only the classification of the contract (as a “public national
          interest” contract) but also the setting of special conditions for entering into said
          contract in relation to the nationality of the co-contracting parties, their domicile,
          the need for special or other guarantees, such as experience and financial
          conditions, among others.113

§ 108. Not being laws enacted by the Legislature, the resolutions invoked in Professor
Brewer-Carías’s report were unsuitable for the purpose of declaring—with legally binding


109   Resolutions are drafted and first discussed within the board (President and two Vice Presidents)
      of the National Assembly, and only then submitted for the approval of the rest of the lawmakers.
      Procedural Rules, art. 111, Exhibit        -R-17, p. 42.
110   Article 218 of the Constitution provides that laws can only be repealed by other laws. Constitution,
      art. 218 (“Laws are repealed by other laws and abrogated by referendum, except for the exceptions
      established in this Constitution.”), Exhibit        -32, p. 30.
111   Rafael Badell Madrid, Contratos de Interés Público Nacional, in 19 REVISTA DE DERECHO
      ADMINISTRATIVO (2004), Exhibit           -95, p. 50; see also Decision of the Constitutional Chamber of
      the Supreme Tribunal of Justice N° 1029 (June 1, 2001), Exhibit         -42, pp. 5–6. The judicial decision
      reads as follows: “the determination of contracts of national interest is reserved to the law, as
      provided in Article 150 and Article 187(9) of the Constitution.” It should be emphasized that, when
      exercising its ability to pass laws regulating Contracts of National Interest, the Legislature must
      adhere to the Constitutional Chamber’s binding precedent on the requirements of such contracts
      as set forth in Andrés Velásquez et al., N° 2241, Exhibit       -07.
112   Badell Madrid, Contratos de Interés, supra note 111, Exhibit             -95, p. 50. In this same sense,
      Professor Brewer-Carías affirms that “first of all, a contract will be of ‘national interest’ when
      determined by the legislator.” Allan Randolph Brewer-Carías, Los contratos de interés nacional y su
      aprobación legislativa, in 11 REVISTA DE DERECHO PÚBLICO (1982), Exhibit               -R-18, p. 49; Allan
      Randolph Brewer-Carías, III Tratado de Derecho Administrativo (2013), Exhibit            -86, p. 637.
113   Badell Madrid, Contratos de Interés, supra note 111 (emphasis added), Exhibit            -95, p. 50.

                                                       36
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 42 of 66




effects—that a contract is a Contract of National Interest or articulating a binding
interpretation of the requirements of such contracts.

         C.      The Resolutions on Which Professor Brewer-Carías Relies Do Not
                 Support His Arguments

                 1.      The May 2016 Resolution

§ 109. While Professor Brewer-Carías first relies on the National Assembly’s May 2016
Resolution, that Resolution on its face does not address the transactions at issue in this
case. Professor Brewer-Carías opines, however, that the May 2016 Resolution articulated
a standard for Contracts of National Interest that “takes into account the magnitude or
impact of the transaction.”114 Based on that erroneous conclusion, he further opines that
the Indenture and Pledge are Contracts of National Interest because of CITGO’s
importance to Venezuela’s oil industry.115 Specifically, he argues that, through this
resolution, the National Assembly interpreted Contracts of National Interest to include

         [l]arge contracts (grandes contrataciones) that could seriously compromise
         the assets of the Republic or expose it to serious losses or international
         claims eventually injurious to the sovereignty and integrity of the country,
         as well as the contracts that, due to their purpose, deserve such
         qualification . . . .116

§ 110. Although Professor Brewer-Carías is correct that the May 2016 Resolution states
the foregoing, as explained above, National Assembly resolutions are not legally binding
interpretations of the Constitution. Accordingly, the May 2016 Resolution cannot create
any new Constitutional “standard” that bears upon the validity or legality of the Pledge
or Indenture. At most, the resolution confirms the National Assembly’s political
interpretation of the Constitution—an interpretation that is not legally binding and is
contrary to the rulings of the Constitutional Chamber discussed above.

§ 111. Further, because Professor Brewer-Carías’s purported standard would turn in part
on the size of the contracts, it is unworkable, as discussed in my Expert Report 117 and

114   Brewer-Carías Expert Report, § 42.
115   Id.
116   Id. § 67.
117                     , §§ 150–54.

                                              37
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 43 of 66




infra § 142. That is because there is no clear legal guidance on how to identify a Contract of
National Interest based on quantitative value or economic implications. Professor Brewer-
Carías himself has argued that the size of a contract “is inadmissible by itself to draw the
boundary between contracts that are of national interest and those that are not.”118
Professor Brewer-Carías’s proposed standard would also turn on whether the contracts
would compromise the assets of the Republic. The shares of PDVSA’s subsidiaries,
including CITGO Holding’s shares, are not “assets” of the Republic. Accordingly, even
under this proposed standard, neither the Pledge nor the Governing Documents would
qualify as Contracts of National Interest.

§ 112. Rather than support Professor Brewer-Carías’s position, the May 2016 Resolution
actually recognizes and reaffirms that the National Assembly’s power to approve
Contracts of National Interest refers to those concluded by the “National Executive” with
foreign States, foreign official entities, or companies not domiciled in Venezuela. 119 By
using the term “National Executive” in this resolution, the National Assembly
acknowledged that contracts between State-owned companies such as PDVSA, which are
not the “National Executive,” and foreign entities are not Contracts of National Interest,
as affirmed by the Constitutional Chamber in several cases, including Andrés
Velásquez et al. (2002), Attorney General of the Republic II (2007), and Brigitte Acosta Isasis
(2016).120

                 2.      The September 2016 Resolution

§ 113. Turning to the September 2016 Resolution, Professor Brewer-Carías correctly notes
that the September 2016 Resolution121 invokes Article 187(9) of the Constitution, which
grants the National Assembly power to approve Contracts of National Interest.122
However, the fact that the September 2016 Resolution cited in passing Article 187(9) of
the Constitution does not, as Professor Brewer-Carías suggests, mean that the National
Assembly “recognized that the transaction contracts were contracts in the national public
interest” through this resolution. 123


118   Brewer-Carías, supra note 112 (emphasis added), Exhibit    -86, p. 638.
119   May 2016 Resolution (emphasis added), Exhibit     -82, pp. 1–3.
120                      , §§ 95–106.
121   September 2016 Resolution, Exhibit    -124.
122   Brewer-Carías Expert Report, § 69.
123   Id. § 72.

                                                   38
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 44 of 66




§ 114. It is apparent from the face of the September 2016 Resolution that the National
Assembly did not affirm nor conclude that the Governing Documents were Contracts of
National Interest in this resolution. If the National Assembly had that intention, it could
have expressly said so, and it surely would have cited to Article 150.

§ 115. Instead, the September 2016 Resolution provides that it was issued, first of all, for
the purpose of summoning the President of PDVSA to appear before the National
Assembly “to explain the terms” of the Exchange Offer and the pledge of the majority of
the shares of CITGO Holding as collateral. 124 That first determination clearly shows that
the National Assembly indicated it desired more information about the terms of the
Exchange Offer and, lacking that information, could not—ex rerum natura (stemming from
the nature of things)—arrive at a reasoned conclusion as to the nature of the contract.

§ 116. The September 2016 Resolution identifies three additional purposes, none of which
are determinative as to whether the Governing Documents are Contracts of National
Interest.

§ 117. First, the September 2016 Resolution purports to “reject” the pledge of the majority
of the shares of CITGO Holding as collateral. 125 As discussed above, however, this
declaration represents solely political intent with no legally binding effects as to the legal
meaning of the Constitution. The Resolution does not declare that the Pledge is unlawful
or violates Article 150 of the Constitution. Notably, the portion of the resolution
“reject[ing]” the Pledge makes no mention of Articles 187(9) or 150.126 Moreover, again as
discussed above (supra § 96), the National Assembly does not have the power to invalidate
contracts; that power is reserved to Venezuelan courts of law.

§ 118. Second, the September 2016 Resolution urges the Prosecutor General to initiate an
investigation in order to determine if the Exchange Offer safeguarded the assets of the
Nation.127 Again, considering the core functions of the Prosecutor General,128 that request
for the launching of a criminal investigation was not aimed at determining the nature of the
Exchange Offer, and is ultimately irrelevant. Indeed, the only reference to Article 187(9)

124   September 2016 Resolution, Exhibit  -124, p. 4.
125   Id.
126   Id.
127    Id.
128   Organic Law of the Prosecutor General’s Office, art. 16(2)(3), Official Gazette N° 38647 (Mar. 19
      2007), Exhibit  -R-19, p. 353.336.

                                                   39
           Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 45 of 66




in the September 2016 Resolution is in the context of this investigation, and not in
connection with any determination or conclusion as to the nature of the Governing
Documents.

§ 119.




§ 120. Finally, the September 2016 Resolution urges PDVSA to renegotiate its financial
debts. This request, too, is unrelated to any determination of whether the Governing
Documents are, in fact, Contracts of National Interest. 130

§ 121. In summary, the September 2016 Resolution by its terms did not assert that the
Governing Documents were Contracts of National Interest. This resolution did not
purport to invalidate the Governing Documents or the Pledge due to lack of National
Assembly approval. Nor could it do so, for that is the sole responsibility of the courts, and
is not a power possessed by the National Assembly.

                 3.      The October 2019 Resolution

§ 122. The Brewer-Carías Expert Report also invokes the October 2019 Resolution. 131
According to the National Assembly, this resolution was purportedly issued in order to:

      a.   “ratify that the 2020 Bond indenture violated Article 150 of the Constitution . . .
           since it . . . was not authorized by the National Assembly;”132 and




129   Hernández Memorandum, Exhibit        -87, pp. 43, 52.
130   September 2016 Resolution, Exhibit     -124, p. 4.
131   Brewer-Carías Expert Report, §§ 83–85.
132   October 2019 Resolution, Exhibit   -R-15-T, p. 8.

                                                   40
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 46 of 66




      b. “ratify that the 2020 Bond indenture violated Articles 311 and 312 of the
         Constitution . . . since its financial conditions were detrimental given the
         irrationality under which PDVSA structured the bond swap . . . .“133

§ 123. Professor Brewer-Carías argues that, “[l]ike the National Assembly’s prior
resolutions condemning the exchange transaction and rejecting the Pledge, this resolution
was a binding declaration of the same rank as a statute adopted in the exercise of the
National Assembly’s legislative power.”134 Respectfully, I disagree.

§ 124. As explained above, there is no “prior resolution” whose contents could be
“ratified” on this particular subject matter, and the September 2016 Resolution did not
declare that the Governing Documents or the 2016 Exchange were illegal or invalid. Of
course, had the National Assembly actually concluded in its September Resolution that
the Governing Documents were Contracts of National Interest (it did not), there would
be no need to issue the October 2019 Resolution, as it would be a superfluous
announcement of the National Assembly’s position. Rather, the October 2019 Resolution,
issued more than three years after the September 2016 Resolution, and days before the
filing of the Plaintiffs’ Complaint, is the first act in which the National Assembly actually
takes the position—political in nature—that the Exchange Offer violated the Constitution.

§ 125. But even so, as explained earlier (supra Part IV.A), the National Assembly does not
have the power to declare that the Governing Documents violated Articles 150, 311, or
312 of the Constitution. That power is reserved to Venezuelan courts and can only be
exercised with the due process of law.

§ 126. Moreover, the September 2016 Resolution was not issued in exercise of the
“legislative power” granted to the National Assembly. Instead, the resolution was issued



133   Id. Neither Professor Brewer-Carías nor the Plaintiffs claim that Articles 311 and 312 were violated
      by the Exchange or the Governing Documents. Articles 311 and 312 of the Constitution provide,
      in relevant part, that (i) the management of the National Treasury will be governed and executed
      based on principles of efficiency, solvency, transparency, responsibility, and fiscal balance, and (ii)
      the National Assembly will not authorize measures that lead to a decrease in public revenue or
      expenses that exceed the amount of revenue estimates in the draft Budget Law. Constitution,
      arts. 311–12, Exhibit      -32, pp. 35–36. Articles 311 and 312 relate to the principles governing the
      National Treasury and the Budget Laws to be enacted by the Republic. Id.
134   Brewer-Carías Expert Report, § 85.

                                                      41
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 47 of 66




in exercise of the “oversight”—or political control—powers granted by the Constitution
to the National Assembly. 135

§ 127. Hence, the declarations contained in the October 2019 Resolution are—at best—
political declarations with no legally binding effects.

V.        THE CONTENTION THAT CONTRACTS OF NATIONAL INTEREST MAY
          BE ENTERED INTO BY THE PUBLIC ADMINISTRATION, EVEN WHERE
          THE REPUBLIC IS NOT A PARTY, UNDERMINES THE PUBLIC POLICY OF
          THE EXEMPTION IN THE FINANCIAL ADMINISTRATION LAW

          A.      The Exemption of PDVSA’s Public Credit Agreements from Prior
                  National Assembly Approval

§ 128. Professor Brewer-Carías acknowledges that the Financial Administration Law
exempts Public Debt transactions by PDVSA and its subsidiaries from National Assembly
approval.136 I agree.

§ 129. However, if it were true that any and all contracts entered into by the National
Administration—including by PDVSA and its subsidiaries—with corporations not
domiciled in Venezuela are Contracts of National Interest, 137 PDVSA and its subsidiaries
would end up being unable to resort to the international financial markets for loans big
and small, without seeking and obtaining in each case the approval of the National
Assembly.

§ 130. That impediment alone would significantly impair the public policy behind Article
101(4) of the Financial Administration Law,138 which was enacted for the purpose of
exempting PDVSA and its subsidiaries from the stringent legislative approval
requirements for Public Debts.




135   Id. §§ 21, 50–51; see also Allan Randolph Brewer-Carías, 1 Derecho Administrativo (2005), Exhibit   -
      R-20, pp. 81–82.
136   Brewer-Carías Expert Report, § 108.
137   Id. §§ 39, 42.
138   Financial Administration Law, art. 101(4), Exhibit       30, p. 82.

                                                     42
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 48 of 66




                 139




§ 131. As such, requiring legislative approval every time PDVSA contracted with a
foreign entity, and controlling whether or not PDVSA enters into such contracts, would
thus impinge upon the public policy—autonomy to manage the State Corporation—
behind Article 101(4). It would also defeat the public policy behind Article 303 of the
Constitution, which recognizes PDVSA’s ability to manage the oil industry on its own,
rather than with the ceaseless involvement of the Republic, through its National
Assembly.

          B.      The Prohibitions on Pledges of Public Assets Contained in Articles 104
                  and 105 of the Financial Administration Law Do Not Apply to PDVSA
                  and Its Subsidiaries

§ 132. In his expert report, Professor Brewer-Carías argues that the prohibition on
pledging national assets as collateral contained in Article 105 of the Financial
Administration Law applies to PDVSA.141 I do not understand this to be a claim made in
the Complaint in this case, but I will nevertheless address the argument and explain my
disagreement.

§ 133. It is true that Article 105 provides that “[p]ublic credit operations with guarantee
or privileges over national, state or municipal property or income may not be contracted.”
It is also true that Article 104 of the Financial Administration Law provides: “The Republic
and [State] companies whose purpose is not financial activity are prohibited from
granting guarantees to support third party obligations . . . .”142 However, neither Article
104 nor Article 105 of the Financial Administration Law apply to the Pledge or the
Governing Documents. This is clear for several reasons.

§ 134. First and foremost, PDVSA and its subsidiaries are expressly exempted from the
requirements of Articles 104 and 105 of the Financial Administration Law by Article 101

139   Hernández Memorandum, Exhibit          -87, p. 27.
140   Id.
141   Brewer-Carías Expert Report, §§ 46, n. 31, 108.
142   Financial Administration Law, art. 104, Exhibit      -30, p. 82.

                                                     43
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 49 of 66




of that very same law. Professor Brewer-Carías reads Article 105 in isolation, but this
article—and the same goes for Article 104—must be interpreted in conjunction with
Article 101 eiusdem which excludes PDVSA and its subsidiaries from all the provisions of
the Title, (i.e., the section) of the Financial Administration Law of which Articles 104 and
105 are a part of. This broad, umbrella-type exemption in Article 101 exempts certain
entities from the requirements of all other provisions of the Title of the Financial
Administration Law of which Articles 104 and 105 belong.143 Therefore, Professor Brewer-
Carías errs in affirming that the prohibition of Article 105—and Article 104—apply to
PDVSA and its subsidiaries.

§ 135. Second, even if the prohibition of Article 105 applied here (it does not), it would
not be violated by the Governing Documents or the 2016 Exchange because CITGO,
CITGO Holding, and PDV Holding are Delaware companies.




143   Professor Brewer-Carías cites Professor Juan Cristóbal Carmona Borjas as stating that, while
      PDVSA is exempted under the Financial Administration Law from National Assembly approval
      of Contracts of National Interest involving Venezuelan persons or entities, PDVSA is not exempted
      from the prohibition on pledging public property or goods under Article 105. See Brewer-Carías
      Expert Report, §§ 76–77, 80–81 (quoting Juan Cristóbal Carmona Borjas, Actividad Petrolera y
      Finanzas Públicas en Venezuela, in 2 COLECCIÓN DERECHO Y FINANZAS: HIDROCARBUROS Y MINERALES
      (2016) (emphasis added), Exhibit       -R-21). PDVSA is not subject to Article 105 for several reasons,
      as discussed above.
144   Hernández Memorandum, Exhibit            -87, p. 16.
145   Id. at p. 15.

                                                      44
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 50 of 66




§ 136. In the present case, the thesis on the applicability of the prohibition on pledging
national assets as collateral advanced by Professor Brewer-Carías is also contradicted by
Professor Carmona, who Professor Brewer-Carías cites as an authority in his Expert
Report. Professor Carmona states:

         Regarding PDVSA’s possibility to pledge its shares in CITGO as guarantee,
         we must make the following considerations.

         The granting of guarantees qualifies as a public credit operation according
         to article 80 of the Financial Administration Law. This type of transaction,
         regulated in that law, receives, like any other, exceptional treatment when
         it is carried out by PDVSA. It should be remembered that article 101 of the
         Financial Administration Law not only exempts the state oil company from
         obtaining the authorization of the public credit operation by the National Assembly,
         but that exempts it from everything provided in Title V (Public Credit System),
         which is why, with respect to PDVSA, the provisions of articles 104 and 105
         cannot be considered applicable. 147

§ 137.




§ 138. Professor Brewer-Carías’s thesis is also contradicted by the fact that PDVSA,
through its subsidiaries, has been pledging its assets since the 1990s, and continues to do
so today.149 CITGO Holding has also pledged its assets on numerous occasions, and, to

146   Id. (emphasis added).




147   See Carmona Borjas, supra note 143 (emphasis added), Exhibit       -R-21, p. 437.
148   Hernández Memorandum, Exhibit           -87, p. 42.
149   See                    , §§ 57, 212, 217; see, e.g., PDVSA Finance Ltd., Offering Memorandum for
      $400,000,000 6.45% Notes Due 2004, $300,000,000 6.65% Notes Due 2006, $300,000,000 6.80% Notes
      Due 2008, $400,000,000 7.40% Notes Due 2016, and $400,000,000 7.50% Notes due 2028 (Nov. 16,
      1998), Exhibit   -R-22, p. 47.

                                                  45
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 51 of 66




the best of my knowledge, PDVSA has not challenged these pledges as invalid for the
alleged reason that they constitute national assets of Venezuela. 150

VI.      THE MAGNITUDE OR IMPACT OF A TRANSACTION IS NOT A VALID
         CRITERION OF CONTRACTS OF NATIONAL INTEREST

§ 139. According to the Brewer-Carías Expert Report, the Governing Documents are also
Contracts of National Interest “under any standard that takes into account the magnitude or
impact of the transaction,” including the standard articulated by the National Assembly in
the May 2016 Resolution and September 2016 Resolution. 151

§ 140. As an initial matter, I do not interpret Professor Brewer-Carías to be opining that
the magnitude of a transaction is a valid criterion for qualifying a contract as a national
interest contract. He does not cite judicial precedent in support of such an opinion, and
absent a law determining the magnitude that serves as threshold for the approval
requirement, Professor Brewer-Carías has rejected this criterion in his prior published
writings. Instead, I take him to be arguing that, if such a standard were operative, the
contracts in this case would qualify.

§ 141. The position that the size of a transaction can qualify it as a Contract of National
Interest has no basis in law and, in any event, is unworkable because there is no clear
guidance on how to identify a Contract of National Interest based on the quantitative
value or economic implications. Therefore, this scholarly theory should not be applied to
determine whether the Governing Documents are Contracts of National Interest. 152

§ 142. It is true that some scholars have affirmed that Contracts of National Interest must
be determined based on their economic implications—i.e., on their quantum.153
Nevertheless, in his scholarly work Professor Brewer-Carías has argued—justly, I must
add—that the “quantitative interpretation criterion on what is to be understood as a contract of
national interest is inadmissible by itself to draw the boundary between contracts that are of
national interest and those that are not.”154


150                      , §§ 57–58.
151   Brewer-Carías Expert Report, § 42 (emphasis added).
152                      , §§ 150–54.
153   Id.
154   Brewer-Carías, Tratado de Derecho, supra note 112, Exhibit   -86, p. 638 (emphasis added).

                                                    46
           Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 52 of 66




§ 143. In that same book, Professor Brewer-Carías added that the quantitative criterion
cannot be admitted “unless a law [enacted by the Legislature] establishes that contracts of
certain amounts, importance or nature are [Contracts of National Interest], for the
purpose of being subject to the approval of Congress.” 155

§ 144. As I have already explained before, the resolutions invoked in the Brewer-Carías
Expert Report are not laws (supra Part IV.B). Therefore, they cannot establish or articulate
legal standards for the purpose of determining whether the Governing Documents are
Contracts of National Interest (supra Part IV.B). As discussed in my Expert Report,156 the
four requirements of such contracts are:

      a.   The Republic must be one of the contracting parties;
      b. The subject of the contract must be decisive or essential for the realization of the
         goals and missions of the Venezuelan State;
      c.   The contract must satisfy the interests of the national community; and
      d. The contract must imply the assumption of obligations payable by the Republic
         “against the National Treasury” during several fiscal years after the one in which
         the contract was concluded and, therefore, commits amounts of money and fiscal
         resources from Venezuela’s future budgets.

§ 145. In the absence of any one of the four requisites listed above, a contract cannot be
characterized as a Contract of National Interest. Professor Brewer-Carías does not
address—one by one—why three of four of these concurring requirements (supra § 144)
are satisfied with regard to the Governing Documents.

VII.       UNDER THE PRINCIPLE OF CONGRUENT FORMS, PDVSA’S PAST
           PRACTICE OF ACQUIRING LARGE ASSETS WITHOUT LEGISLATIVE
           APPROVAL SHOWS NO APPROVAL WAS NECESSARY FOR THE PLEDGE

§ 146. In his Expert Report, Professor Brewer-Carías argues that the Governing
Documents are Contracts of National Interest and, as such, should have been authorized
by the National Assembly pursuant to Article 150 of the Constitution. In addition to the
reasons discussed supra Parts I to VI, and in my Expert Report, I disagree with this


155   Id. (emphasis added).
156                      , § 88.

                                               47
           Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 53 of 66




conclusion because it violates the principle of congruent forms or parallel forms
(paralelismo de las formas).157

§ 147. According to the principle of congruent forms, acts or decisions must be undone the
same way they were made, or modified or revoked following the same procedure followed when
they were made. 158 Pursuant to this legal principle:

      a.   If a legislative approval is needed for the conclusion of a contract for the acquisition
           by PDVSA of a large and important asset—in the present case, CITGO—that same
           legislative approval is necessary for the sale or disposition of that same asset.

      b. Conversely, if a legislative approval was not needed for the conclusion of a contract
         for the acquisition of such a large and important asset, that same legislative
         approval is unnecessary when it comes to the sale or disposition of that same asset.

§ 148. Pursuant to this legal principle, PDVSA’s prior history of acquisitions shows that
legislative approval is not needed for PDVSA’s purchase of large assets such as a
controlling interest in CITGO Holding’s shares. For example, before acquiring CITGO,
PDVSA entered into a contract with Veba Oel A.G. for the purpose of acquiring 50% of
the capital shares of RuhR Oel Gmbh (the “Veba Oel Contract”).159 By entering into this



157   Organic Law of the Public Administration, art. 10, Exhibit     20, p. 10 (“The activity of the Public
      Administration will be conducted based on the principles of . . . congruent forms . . . .”); see also,
      mutatis mutandis, Decision of the Constitutional Chamber of the Supreme Tribunal of Justice
      Decision N° 34 (Jan. 26, 2004) (“Vestalia Sanpedro”), Exhibit    -R-23, pp. 15–17; Decision of the
      Constitutional Chamber of the Supreme Tribunal of Justice Decision N° 489 (Mar. 30, 2004)
      (“Ciudadano C.T.”), Exhibit       -R-24, pp. 8–9; Decision of the Constitutional Chamber of the
      Supreme Tribunal of Justice Decision N° 1562 (Dec. 4, 2012) (“Windsurfer’s Oasis”), Exhibit       -R-
      25, pp. 5, 12.
158   See, mutatis mutandis, Decision of the Constitutional Chamber of the Supreme Tribunal of Justice
      Decision N° 34 (Jan. 26, 2004) (“Vestalia Sanpedro”), Exhibit   -R-23, pp. 15–17; and, Decision of
      the Constitutional Chamber of the Supreme Tribunal of Justice Decision N° 489 (Mar. 30, 2004)
      (“Ciudadano C.T.”), Exhibit      R-24, pp. 8–9.
159   Allan Randolph Brewer-Carías, La Aprobación Legislativa de los Contratos de Interés Nacional y el
      Contrato PDVSA-VEBA OEL, in ESTUDIOS DE DERECHO PÚBLICO (1985), Exhibit              -R-26, p. 78. In
      Professor Brewer-Carías’s own words, “[t]he purpose of the contract signed by PDVSA with the
      Veba Oel A.G. company was to acquire the shares of a company domiciled in the German Republic,
      that deals with the refining of crude oil.”

                                                     48
Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 54 of 66
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 55 of 66




Pledge Agreement was not subject to prior legislative approval under the principle of
congruent forms and in light of PDVSA’s—and the Legislature’s—prior conduct.

VIII.    THE GOVERNING DOCUMENTS CANNOT BE CHARACTERIZED AS
         CONTRACTS OF NATIONAL INTEREST BECAUSE THEIR OBLIGATIONS
         ARE TO BE FULFILLED OUTSIDE OF VENEZUELA

§ 152. In prior writings, Professor Brewer-Carías analyzed the Veba-Oel Contract (supra
§ 148) in the context of the rule contained in the 1961 Constitution equivalent to Article
150, and, in so doing, concluded that Contracts of National Interest are characterized—in
part—by the fact that obligations under such contracts must be fully executed or fulfilled
within Venezuela.165 Notably, this criterion is not discussed in Professor Brewer-Carías’s
report, but under this scholarly theory, the Governing Documents do not qualify as
Contracts of National Interest.

§ 153. In 1985, the Venezuelan Congress edited and compiled a book collecting opinions
by Professor Brewer-Carías including, among others, an article on the Veba Oel contract.
Professor Brewer-Carías’s article had been sent—as an opinion—to the Permanent
Commissions for Energy and Mines of the Venezuelan Congress per the request of the
Venezuelan Congress. In that article, Professor Brewer-Carías argued that, due to the
origin and evolution of the constitutional rule that is now recognized as Article 150 of the
Constitution, Contracts of National Interest are characterized by the fact that the
obligations thereof are to be fulfilled or executed within Venezuela:

         [W]e consider that it is the State contracts to be executed in Venezuelan
         territory, concluded with companies not domiciled in Venezuela, which
         require the approval of Congress. Therefore, a public interest contract
         concluded with a company not domiciled in Venezuela, to be executed
         abroad, does not require the approval of Congress in accordance with the
         second section of Article 126 of the Constitution. 166

§ 154. Although it is not law, it is notable that even under this criterion proffered in past
writings by Plaintiffs’ own expert, the Governing Documents do not qualify as Contracts
of National Interest because these agreements were to be fulfilled and executed outside of
Venezuela. Among other circumstances, the place of payment, the choice of currency, the

165   Brewer-Carías, La Aprobación Legislativa, supra note 159, Exhibit   -R-26, pp. 78–79, 81.
166   Id. at p. 81 (emphasis added).

                                                    50
           Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 56 of 66




language of the Governing Documents, and the location of the Trustee, Collateral Agent,
and Paying Agent, all indicate that the Governing Documents were designed to be
performed outside of Venezuela and have been performed outside of Venezuela.
Plaintiffs have not argued otherwise.

IX.        PROFESSOR BREWER-CARÍAS ACKNOWLEDGES THAT CONTRACTS OF
           NATIONAL INTEREST ARE ADMINISTRATIVE CONTRACTS, BUT DOES
           NOT   CONSIDER   THE   LEGAL   CONSEQUENCES   OF    THAT
           CIRCUMSTANCE

§ 155. Professor Brewer-Carías invokes the National Assembly’s May 2016 Resolution
and—in doing so—acknowledges that Contracts of National Interest are “a special
category of administrative contracts.”167 However, Professor Brewer-Carías does not
acknowledge that the Governing Documents do not satisfy the core requirements of
administrative contracts, and as such, fails to consider the legal consequences of this
aspect of Venezuelan Law.

§ 156. Indeed, it is evident that the Governing Documents do not qualify as
administrative contracts because:

      a.   The parties to the Governing Documents did not submit—willingly and
           consciously—to a Venezuelan Public Law regime, as parties must do in
           administrative contracts;168

      b. Instead, the Governing Documents are governed by New York law and, therefore,
         are not subject—mainly or primarily—to Venezuelan Public Law, as
         administrative contracts must be;169 and

      c.   In the present case, (i) the purpose of these agreements was not an activity of
           “public service” or “general interest,” and (ii) PDVSA and PDVSA Petróleo do not
           have exorbitant decision-making powers derived from the State’s sovereign
           authority (ius imperium) granted to the Public Administration in administrative
           contracts.


167   Brewer-Carías Expert Report, § 68.
168                     , § 172.
169   Id. §§ 171–72.

                                              51
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 57 of 66




§ 157. In light of the above, and for the reasons discussed in my Expert Report, the
consequence is obvious: The Governing Document cannot constitute Contracts of
National Interest.

X.        PUBLIC ORDER AND THE PRINCIPLE OF LEGITIMATE EXPECTATIONS

          A.      Article 150 of the Constitution Contains a Rule of Public Order

§ 158. According to the Brewer-Carías Expert Report,170 Venezuelan Law recognizes a
general exception to the principle of freedom to contract for statutory provisions
regulating the public order (orden público).171

§ 159. Professor Brewer-Carías goes on to say that PDVSA and PDVSA Petróleo were
required to comply with all the conditions of validity of a Contract of National Interest
demanded by Venezuelan Public Law, as it is not possible for those conditions of validity
to be waived or governed in any way whatsoever by any foreign law, including the
requirement that the National Assembly approves Contracts of National Interest. With
that assertion, Professor Brewer-Carías implies that the parties to the Governing
Documents could not choose to disregard Article 150 of the Constitution because this
Constitutional provision is of public order.

§ 160. However, because the Governing Documents are not Contracts of National
Interest, the Governing Documents are not subject to the approval requirement of Article
150 of the Constitution. Nor would requiring such approval be consistent with PDVSA’s
past history of contracting, as PDVSA’s contracts routinely contain governing law clauses
stating that the contracts are governed by the law of New York. 172 There is no impediment

170   Brewer-Carías Expert Report, §§ 129, 132.
171   Civil Code, art. 6, Exhibit      -107, p. 17. According to Article 6, contracts cannot infringe rules
      enacted to protect public order.
172   See, e.g., PDVSA Finance Ltd., Offering Memorandum for $400,000,000 6.45% Notes Due 2004,
      $300,000,000 6.65% Notes Due 2006, $300,000,000 6.80% Notes Due 2008, $400,000,000 7.40% Notes
      Due 2016, and $400,000,000 7.50% Notes due 2028 (Nov. 16, 1998), Exhibit          -R-22, p. 20; PDVSA,
      Third Supplemental Indenture for $500,000,000 8.50% Notes Due November 16, 2012 (Nov. 16,
      2001), Exhibit       -R-28, p. 12; PDVSA, Prospectus for $3,000,000,000 5.25% Notes Due 2017,
      $3,000,000,000 5.375% Notes Due 2027, and $1,500,000,000 5.50% Notes Due 2037 (Dec. 4, 2007),
      Exhibit      -R-29, p. 97; PDVSA, Offering Circular for $3,000,000,000 9.75% Senior Notes Due 2035
      (May 11, 2012), Exhibit      -R-30, p. 108; PDVSA, Listing Particulars for $4,500,000,000 6.00% Senior
      Notes Due 2026 (Apr. 4, 2014), Exhibit        -R-31, p. 119.

                                                     52
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 58 of 66




to honoring the parties’ choice of New York law to govern the validity of the Governing
Documents under Venezuelan Law.

          B.      The Interplay of Public Order Rules, the Principle of Legitimate
                  Expectations, and Presumption of Legality

§ 161. Even if it were found that the Governing Documents were Contracts of National
Interest (they are not), a Venezuelan court of law would still enforce these contracts under
the principle of legitimate expectations. 173

§ 162. Indeed, legal rules governing public procurement procedures are considered to be
rules of public order. 174 The Universidad Central de Venezuela (“UCV”) case invoked in my
Expert Report175 dealt with the violation of legal rules of public order for the adjudication
of a contract with the Public Administration. In spite of the violation of the
aforementioned rules, the Supreme Tribunal of Justice decided that the principle of
legitimate expectations demanded that the obligations derived from the contract
concluded and executed in violation of rules of public order be respected by the National
Administration.

§ 163. The Brewer-Carías Expert Report does not contain any consideration of the
presumption of legality of the Governing Documents or the principle of legitimate
expectations.




173                         , §§ 184–92.
174   Mutatis mutandis, Decision of the Second Court of First Instance in Civil and Commercial Law of
      the Judicial District of the State of Zulia (Mar. 17, 1961), in CÓDIGO CIVIL DE VENEZUELA ARTÍCULOS
      1O. AL 18 (“Procedural forms directly concern public order . . . .”), Exhibit     -R-32, p. 318; Decision
      of the Cassation Chamber of the Federal and Cassation Court (Dec. 20, 1940), in CÓDIGO CIVIL DE
      VENEZUELA ARTÍCULOS 1O. AL 18 (“It is not optional for the parties, not even to the courts, to subvert
      the rules with which the lawmaker has implemented the proceedings, since this is a matter of
      public order, which must be strictly observed.”), Exhibit           -R-32, p. 317; see also

                                                                                    ), Exhibit  -
      80, p. 404.
175   Decision of the Political-Administrative Chamber of the Supreme Tribunal of Justice N° 1171
      (July 3, 2007) (“Universidad Central de Venezuela”), Exhibit -112, p. 7.

                                                      53
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 59 of 66




XI.      THE GOVERNING CONTRACTS ARE NOT NULL AND VOID AB INITIO

§ 164. Professor Brewer-Carías opines that the Governing Documents are “invalid, illegal
(in the sense of having been executed/issued in violation of the Venezuelan Constitution),
and null and void ab initio—i.e., they never came into valid legal existence and are entirely
unenforceable under Venezuelan Law,”176 because they lacked National Assembly
approval. Respectfully, this is incorrect for the reasons discussed below.

         A.      The Governing Documents Are Not Void Ab Initio Under Article 150 or
                 Any Other Aspect of Venezuelan Law

§ 165. First and foremost, the Governing Documents are not Contracts of National
Interest for the reasons discussed in my Expert Report, including that these agreements
do not satisfy the primary criterion for such contracts—having the Republic as a party.
Accordingly, no National Assembly approval was required for Plaintiffs to enter into
these agreements, and the Governing Documents are neither void or void ab initio under
Article 150. To the contrary, PDVSA has full legal capacity to negotiate, conclude, and
obligate itself to contracts.177 As discussed in my Expert Report, under Venezuelan Law,
capacity to contract is the general rule for sociedades anónimas such as the Plaintiffs, and
lack of legal capacity is the exception, such that anyone claiming lack of capacity has the
burden of proving said incapacity. 178

§ 166. Indeed, Professor Brewer-Carías acknowledges that “PDVSA, as part of the state-
owned enterprises of the Oil sector, [is] exempted of the need to be previously authorized
by the National Assembly” for the purpose of entering into public credit transactions. 179
Given that explicit legal exemption, PDVSA had the capacity to (i) negotiate the exchange
of the 2017 Notes for the 2020 Notes and, in doing so, (ii) extend the term for payment of
the capital owed and/or (iii) revise the interest due. Article 101 of the Financial
Administration Law empowered PDVSA to contract on these issues. 180


176   Brewer-Carías Expert Report, § 17.
177                     , §§ 40–41.
178   Id. § 41.
179   Brewer-Carías Expert Report, § 77.
180




                                             54
Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 60 of 66
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 61 of 66




§ 171.




                                5



§ 172.




          C.      The Indenture Is Not Void Ab Initio for the Reasons Advanced by
                  Professor Brewer-Carías and the Plaintiffs in Light of Its Severability
                  Clause

§ 173. One of Professor Brewer-Carías’s main objections to the Indenture revolves around
the promise—made by PDVSA in the Indenture—to pledge a controlling interest in CITGO
Holding’s shares as collateral. Indeed, Professor Brewer-Carías invokes the September

184   Id.
185   Id. at pp. 52–53 (emphasis added).
186   Id. at p. 53.
187   Francisco López Herrera, La Nulidad de los Contratos en la Legislación Civil Venezolana (1952), Exhibit
          -R-34, p. 97.

                                                      56
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 62 of 66




2016 Resolution, rejecting “that, within the swap transaction, 50.1% of the shares
comprising the capital stock of CITGO Holding, Inc. are offered as a guarantee with
priority . . . .”188 Professor Brewer-Carías also affirms that (i) “[t]he Indenture [is a] . . .
national public interest [contract] under any standard that takes into account the
magnitude or impact of the transaction . . .” and (ii) “CITGO is the ‘crown jewel’ of
Venezuela’s oil industry and its most economically and strategically important asset
abroad . . . .”189

§ 174.




§ 175. That the Indenture as a whole is not void ab initio by virtue of the promise to pledge
collateral is clear from a plain reading of its terms, including Section 10.05 (Severability).
Section 10.05 of the Indenture provides that:

         Any provision of this Indenture or any Note that is prohibited or
         unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
         to the extent of such prohibition or unenforceability, without invalidating
         the remaining provisions hereof or thereof, and any such prohibition or




188   Brewer-Carías Expert Report, § 70 (emphasis added).
189   Id. § 42 (emphasis added).
190   Hernández Memorandum

                           (emphasis added), Exhibit    -87, pp. 17, 54.

                                                 57
         Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 63 of 66




         unenforceability in any jurisdiction shall not invalidate or render
         unenforceable such provision in any other jurisdiction. 191

§ 176. In other words, if the “promise” to pledge were to be considered illegal, the rest of
the Indenture would continue to validly exist without PDVSA’s “promise” to pledge.

§ 177. If the Indenture were a Contract of National Interest—and it is not—because of
PDVSA’s offer to pledge a controlling interest in the shares of CITGO Holding, part of the
Indenture—the part dealing with the promise to pledge only—would be voidable; the rest
of the Indenture would continue to be binding and enforceable. Given that the legal
objections raised center on one part—and one part only—of the Indenture, and the
severability clause, Venezuelan Law would not treat the Indenture—considered as a
whole—as a contract void ab initio (nulo de nulidad absoluta).

§ 178. And since the promise—made by PDVSA in the Indenture—to pledge the CITGO
Holding shares materialized by means of the Pledge Agreement, under Venezuelan Law,
the Plaintiffs would be unable to file a complaint requesting the courts to declare that the
Indenture is voidable. Indeed, from a Venezuelan Law perspective, the Plaintiffs would
lack legal standing (interés jurídico actual)192 to ask that the Indenture be declared illegal
and voidable, because Plaintiffs would not reap any advantage or benefit from a judicial
ruling declaring that the promise—executed thereafter—was illegal: The pledge, already
created, would continue to exist even after the promise contained in the Indenture was
declared illegal and voidable.

          D.      The Pledge Agreement Is Not Void or Voidable

§ 179. Turning to the Pledge Agreement, from a Venezuelan Law perspective, it must be
highlighted that it was PDV Holding—and not PDVSA—that was the contracting party,


191   Indenture Between Petróleos de Venezuela, S.A., PDVSA Petróleo, S.A., MUFG Union Bank, N.A.,
      GLAS Americas LLC, Law Debenture Trust Company of New York, and Banque Internationale à
      Luxembourg, Société Anonyme Dated Oct. 27, 2016, § 10.05 (HL_002709), Exhibit           -02, p. 72.
192   Civil Procedural Code, art. 16, Official Gazette N° 4209 Extraordinary (Sept. 18, 1990), Exhibit    -
      R-35, p. 3. Article 16 provides that “[t]o propose a claim, the plaintiff must have a present legal
      interest. In addition to the cases provided for in the Law, the interest may be limited to the mere
      declaration of the existence or non-existence of a right or of a legal relationship. The mere
      declaration request is not admissible when the plaintiff can obtain the complete satisfaction of his
      interest through a different legal action” Id. (emphasis added).

                                                     58
           Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 64 of 66




and whose consent was essential for the purpose of pledging the CITGO Holding shares, on the
one hand, and, on the other hand, that PDV Holding Inc. was not—and still is not—subject
to Venezuelan Law.


      a.




      b.




      c.




§ 180. Given the fact that the consent needed for the purpose of creating the pledge over CITGO
Holding’s shares was given (i) abroad and (ii) by a foreign corporation—PDV Holding—
to which Venezuelan Law does not apply, PDV Holding’s consent cannot be declared
illegal and the Pledge cannot be considered void ab initio.

XII.       CONCLUSION

§ 181. In summary, it is my conclusion that Andrés Velásquez et al. clearly and
unambiguously requires the Republic to be a party for a contract to be considered a
Contract of National Interest. Therefore, Andrés Velásquez et al. cannot be interpreted as

193   Hernández Memorandum (emphasis added), Exhibit     -87, p. 15.
194   Id. at p. 16 (emphasis in original).
195   Id.

                                              59
      Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 65 of 66




Professor Brewer-Carías does in his Expert Report. Furthermore, as Professor Brewer-
Carías has repeatedly recognized in past writings, Andrés Velásquez et al. is binding
precedent when it comes to the requirements needed to determine whether a contract is
a Contract of National Interest or not. Under Andrés Velásquez et al., the Governing
Documents are not Contracts of National Interest because the Republic is not a party.

§ 182. Contrary to what the Brewer-Carías Expert Report affirms, Brigitte Acosta Isasis
unequivocally reaffirmed the Andrés Velásquez et al. interpretation of Article 150 of the
Constitution,


§ 183. It is also my opinion that the Brewer-Carías Expert Report errs when it conflates
the term “National Public Administration” with the term “National Executive” to
conclude that the contracts entered into by State Corporations pertaining to the National
Public Administration are Contracts of National Interest. The plain text of the
Constitution is clear and unambiguous: The National Executive—i.e., the President in
Council of Ministers—is the only authority capable of concluding Contracts of National
Interest.

§ 184. It is further my conclusion that the National Assembly resolutions discussed in the
Brewer-Carías Expert Report and the political interpretations in those resolutions cannot
contradict and supersede the Constitutional Chamber’s binding interpretation of Article
150 of the Constitution made in the Andrés Velásquez et al.

§ 185. I further conclude, that neither Article 104 nor Article 105 of the Financial
Administration Law apply to the Governing Documents. PDVSA and its subsidiaries are
expressly exempted from the requirements of Articles 104 and 105 of the Financial
Administration Law by Article 101 of that very same law.

§ 186. The conclusion reached by Professor Brewer-Carías, according to which the
Governing Documents should have been authorized by the National Assembly pursuant
to Article 150 of the Constitution, cannot be reconciled with the principle of congruent
forms or parallel forms (paralelismo de las formas). PDVSA’s prior history of acquisitions
shows that legislative approval is not needed for PDVSA’s purchase of large assets, such
as a controlling interest in CITGO Holding’s shares, or the sale or disposition of those
same assets.



                                           60
Case 1:19-cv-10023-KPF Document 128-3 Filed 06/16/20 Page 66 of 66
